Exhibit 10.26

EXECUTION COPY

 

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

dated as of May 31, 2005 among

PARALLELE BIOSCIENCE, INC.,

AFFYMETRIX, INC.

PINECONE ACQUISITION, INC.

and

JONATHAN MACQUITTY, as Shareholders’ Representative



--------------------------------------------------------------------------------



TABLE OF CONTENTS

        PAGE               ARTICLE 1         DEFINITIONS               Section
1.01.   Definitions   2               ARTICLE 2         MERGER CONSIDERATION;
THE MERGER               Section 2.01.   Unadjusted Merger Consideration   11
Section 2.02.   Determination of Adjusted Merger Consideration   11 Section
2.03.   Final Merger Consideration; Form Thereof   12 Section 2.04.   The Merger
  13 Section 2.05.   Conversion of Shares   13 Section 2.06.   Surrender and
Payment   14 Section 2.07.   Dissenting Shares   15 Section 2.08.   Stock
Options   16 Section 2.09.   Adjustments   17 Section 2.10.   Fractional Shares
  17 Section 2.11.   Withholding Rights   17 Section 2.12.   Escrow   17 Section
2.13.   Resolution of Disputed Amount   18 Section 2.14.   Lost Certificates  
19               ARTICLE 3         THE SURVIVING CORPORATION              
Section 3.01.   Articles of Incorporation   19 Section 3.02.   Bylaws   19
Section 3.03.   Directors and Officers   19               ARTICLE 4        
REPRESENTATIONS AND WARRANTIES OF THE COMPANY               Section 4.01.  
Corporate Existence and Power   20 Section 4.02.   Corporate Authorization   20
Section 4.03.   Governmental Authorization   21 Section 4.04.  
Non-Contravention   21 Section 4.05.   Capitalization   22 Section 4.06.  
Subsidiaries   23 Section 4.07.   Financial Statements   23






--------------------------------------------------------------------------------



Section 4.08.   Absence of Certain Changes   24 Section 4.09.   No Undisclosed
Liabilities   26 Section 4.10.   Compliance with Laws and Court Orders   26
Section 4.11.   Agreements, Contracts and Commitments   26 Section 4.12.  
Litigation   29 Section 4.13.   Finders’ Fees   29 Section 4.14.   Tax
Representations   29 Section 4.15.   Employee Matters and Employment Benefit
Plans   30 Section 4.16.   Title of Properties; Absence of Liens and
Encumbrances; Condition of Equipment   33 Section 4.17.   Products and Services
  33 Section 4.18.   Intellectual Property   34 Section 4.19.   Insurance
Coverage   38 Section 4.20.   Licenses and Permits   38 Section 4.21.  
Receivables   39 Section 4.22.   Environmental Matters   39 Section 4.23.  
Certain Interests   40 Section 4.24.   Customers; Suppliers   40 Section 4.25.  
Books and Records   41 Section 4.26.   Tax Treatment   41 Section 4.27.   Final
Working Capital   41 Section 4.28.   Additional Representations   41            
  ARTICLE 5         REPRESENTATIONS AND WARRANTIES OF PARENT              
Section 5.01.   Corporate Existence and Power   41 Section 5.02.   Corporate
Authorization   41 Section 5.03.   Governmental Authorization   42 Section 5.04.
  Non-Contravention   42 Section 5.05.   SEC Filings   42 Section 5.06.  
Absence of Certain Changes   43 Section 5.07.   Common Stock   44 Section 5.08.
  Litigation   44 Section 5.09.   Taxes   44 Section 5.10.   Tax Treatment   44
              ARTICLE 6         COVENANTS OF THE COMPANY               Section
6.01.   Conduct of the Company   45 Section 6.02.   Shareholder Approval   46
Section 6.03.   No Solicitation; Other Offers   46 Section 6.04.   Access to
Information   48 Section 6.05.   Tax Matters   48 Section 6.06.   401(k)   49
Section 6.07.   Consents   49     ii            




--------------------------------------------------------------------------------



Section 6.08.   Capitalization Information   49 Section 6.09.   Supplemental
Options   49 Section 6.10.   Certain Procedures   49               ARTICLE 7    
    COVENANTS OF PARENT               Section 7.01.   Obligations of Merger
Subsidiary   49 Section 7.02.   Benefits; Prior Service   49 Section 7.03.  
Indemnification   50 Section 7.04.   Listing Notifications   51 Section 7.05.  
Form S-8   51               ARTICLE 8         COVENANTS OF PARENT AND THE
COMPANY               Section 8.01.   Commercially Reasonable Efforts   51
Section 8.02.   Certain Filings   52 Section 8.03.   Public Announcements   52
Section 8.04.   Further Assurances   52 Section 8.05.   Notification of Certain
Matters   52 Section 8.06.   Registered Offering   53 Section 8.07.  
Confidentiality   54 Section 8.08.   Tax-Free Reorganization   54 Section 8.09.
  Affiliates   54               ARTICLE 9         CONDITIONS TO THE MERGER      
        Section 9.01.   Conditions to Obligations of Each Party   54 Section
9.02.   Conditions to the Obligations of Parent and Merger Subsidiary   55
Section 9.03.   Conditions to Obligations of the Company   57              
ARTICLE 10         SURVIVAL OF REPRESENTATION AND WARRANTIES;  INDEMNIFICATION  
            Section 10.01.   Survival of Representation and Warranties   58
Section 10.02.   Indemnification   58 Section 10.03.   Shareholders’
Representative   61               ARTICLE 11         TERMINATION              
Section 11.01.   Termination   63 Section 11.02.   Effect of Termination   65  
            ARTICLE 12         MISCELLANEOUS                    iii    






--------------------------------------------------------------------------------



Section 12.01.   Notices   65 Section 12.02.   Amendments; No Waivers   67
Section 12.03.   Expenses   67 Section 12.04.   Successors and Assigns   68
Section 12.05.   Governing Law   68 Section 12.06.   Jurisdiction   68 Section
12.07.   WAIVER OF JURY TRIAL   68 Section 12.08.   Counterparts; Effectiveness;
Benefit   68 Section 12.09.   Entire Agreement   69 Section 12.10.   Captions  
69 Section 12.11.   Severability   69 Section 12.12.   Specific Performance   69


iv



--------------------------------------------------------------------------------



  INDEX TO EXHIBITS       Exhibit A   Form of Voting and Lockup Agreement
Exhibit B   Forms of Non-Competition and Non-Solicitation Agreement Exhibit C  
Form of Escrow Agreement Exhibit D   Form of Affiliate Agreement


                                                 INDEX TO ANNEXES       Annex A
  List of Persons executing Voting and Lockup Agreements Annex B   List of
Persons executing Non-Competition and Non-Solicitation   Agreements Annex C  
Amended and Restated Articles of Incorporation of the Surviving   Corporation






--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

     AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (the “Agreement”) dated as
of May 31, 2005, among ParAllele Bioscience, Inc., a California corporation (the
“Company”), Affymetrix, Inc., a Delaware corporation (“Parent”), Pinecone
Acquisition, Inc., a California corporation and a wholly-owned subsidiary of
Parent (“Merger Subsidiary”) and Jonathan MacQuitty, as shareholders’
representative (“Shareholders’ Representative”).

     WHEREAS, upon the terms and subject to the conditions of this Agreement and
in accordance with California Law, Parent and the Company will enter into a
business combination transaction pursuant to which Merger Subsidiary will merge
with and into the Company (the “Merger”).

     WHEREAS, the Board of Directors of the Company (i) has determined that the
Merger is consistent with and in furtherance of the long-term business strategy
of the Company and fair to, and in the best interests of, the Company and its
shareholders and has approved and adopted this Agreement and the transactions
contemplated by this Agreement and (ii) has recommended the approval and
adoption of this Agreement by the shareholders of the Company.

     WHEREAS, pursuant to the Merger, among other things, all of the issued and
outstanding shares of capital stock of the Company shall be converted into the
right to receive consideration as set forth in Article 2 hereof.

     WHEREAS, concurrently with the execution of this Agreement, and as a
condition and inducement to Parent’s and Merger Subsidiary’s willingness to
enter into this Agreement, each Person listed on Annex A hereto shall enter into
a Voting and Lockup Agreement in the form attached hereto as Exhibit A (a
“Voting and Lockup Agreement”) and each of the individuals listed on Annex B
hereto shall enter into a Non-Competition and Non-Solicitation Agreement in the
form attached hereto with respect to such individual as Exhibit B (a
“Non-Competition and Non-Solicitation Agreement”).

     WHEREAS, Parent and the Company intend that, unless the Merger is an
All-Cash Transaction (as defined herein), the transactions contemplated by this
Agreement shall constitute a “reorganization” within the meaning of Section
368(a) of the Internal Revenue Code of 1986, as amended.

     WHEREAS, the Company, on the one hand, and Parent and Merger Subsidiary, on
the other hand, desire to make certain representations, warranties, covenants
and other agreements in connection with the Merger.

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby,
Parent, Merger Subsidiary and the Company hereby agree as follows:





--------------------------------------------------------------------------------



ARTICLE 1
DEFINITIONS

     Section 1.01. Definitions. (a) The following terms, as used herein, have
the following meanings:

     “Acquisition Proposal” means, other than the transactions contemplated by
this Agreement, any offer or proposal by a Third Party relating to, or any
indication of interest by a Third Party in, (i) any acquisition or purchase,
direct or indirect, of any amount in excess of 25% of the assets of the Company
or any amount in excess of 25% of any class of equity or voting securities of
the Company, (ii) any tender offer (including a self-tender offer) or exchange
offer that, if consummated, would result in any Third Party beneficially owning
any amount in excess of 25% of any class of equity or voting securities of the
Company or (iii) a merger, consolidation, share exchange, business combination,
sale of substantially all the assets, reorganization, recapitalization,
liquidation, dissolution or other similar transaction involving the Company.

     “Additional Cash Expenses” shall mean the aggregate cash costs designated
as such and associated with the actions specified in Schedule 6.01, including
any such costs that are accrued but unpaid as of the Closing Date.

     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

     “All-Cash Transaction” shall mean, as used in reference to the Merger, any
situation in which the Final Merger Consideration consists exclusively of cash
pursuant to Section 2.03(a) or Section 2.03(d) .

     “As-Converted” means, with respect to the Company Common Stock, all
outstanding shares and all shares issuable in respect of Company Convertible
Securities (including shares issuable as a result of multiple or successive
conversions of Company Convertible Securities), without adjustment for any
amounts that may be payable in connection with the conversion of Company
Convertible Securities, and including, without limitation, any Company
Convertible Securities that are subject to vesting and that are not vested as of
the date of such determination.

     “Average Pre-Closing Parent Stock Price” means the average (rounded to the
nearest 1/10,000) of the closing prices per share of Parent Common Stock on the
NASDAQ National Market, as reported by Bloomberg Financial Markets (or such
other source as the parties shall agree in writing), for the 30 calendar days
immediately preceding (but not including) the Closing Date, disregarding for
purposes of such calculation any days within such 30-day period that were not
trading days on the NASDAQ National Market.

     “Average Pre-Signing Parent Stock Price” means $49.5510.

     “Base Working Capital” means ($4,335,000).

2



--------------------------------------------------------------------------------



     “Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks in San Francisco, California are authorized or required by law
to close.

     “California Law” means the California Corporations Code.

     “Cash Exchange Ratio” means the number (rounded to the nearest 1/10,000)
determined by dividing (i) the amount of cash included in the Final Merger
Consideration, if any, by (ii) the Company Stock Number.

     “Closing Balance Sheet” shall mean the balance sheet of the Company as of
the close of business on the day before the Closing Date.

     “Closing Date” means the date of the Closing.

     “Closing Working Capital” means Working Capital as of the Closing Date.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Company Balance Sheet” means the balance sheet of the Company as of March
31, 2005 and the footnotes thereto.

     “Company Balance Sheet Date” means March 31, 2005.

     “Company Common Stock” means the shares of Common Stock, par value $0.001
per share, of the Company.

     “Company Convertible Securities” means (i) the Company Preferred Stock,
(ii) any options, warrants, stock appreciation rights, convertible promissory
notes or other securities convertible into, or exercisable or exchangeable for
Company Common Stock and/or Company Preferred Stock and (iii) any other
conversion or exchange right or other right or agreement to purchase, redeem,
repurchase or otherwise acquire any equity or equity-linked security of the
Company; provided, that Company Convertible Securities shall not include the
Supplemental Options.

     “Company Employee Stock Option” means each Company Stock Option held by an
individual who is an employee of the Company as of the date of this Agreement.

     “Company Preferred Stock” means the Company Series A Preferred stock and
the Company Series B Preferred stock.

     “Company Series A Preferred Stock” means the shares of Series A Preferred
stock, par value $0.001 per share, of the Company.

     “Company Series B Preferred Stock” means the share of Series B Preferred
stock, par value $0.001 per share, of the Company.

     “Company Stock” means the Company Common Stock and the Company Preferred
Stock.

3



--------------------------------------------------------------------------------



     “Company Stock Number” means, with respect to the Company as of the Closing
Date, the number obtained by dividing the Adjusted Merger Consideration by the
Participation Value.

     “Company Stock Option” means each unexpired and unexercised option in
respect of Company Common Stock granted under the Company Stock Option Plan
other than any Supplemental Option.

     “Company Stock Option Plan” means the ParAllele BioScience Inc. 2001 Stock
Option Plan, as amended.

     “Company Warrant” means each unexpired and unexercised outstanding warrant
to purchase Company Stock.

     “Converted Note Principal Amount” means the principal amount of any Notes
that are converted into shares of Company Stock after the date of this
Agreement.

     “Environmental Laws” means any federal, state, local or foreign law
(including, without limitation, common law), treaty, judicial decision,
regulation, rule, judgment, order, decree, injunction, permit or governmental
restriction or requirement or any agreement with any governmental authority or
other third party, relating to the environment or to the use, treatment,
storage, release, emission, disposal or recycling of pollutants, contaminants,
wastes or chemicals or any toxic, radioactive, ignitable, corrosive, reactive or
otherwise hazardous substances, wastes or materials (including, without
limitation, the effects on human health caused by such activities of the
Company).

     “Environmental Permits” means all permits, licenses, franchises,
certificates, approvals and other similar authorizations of governmental
authorities relating to or required by Environmental Laws and affecting, or
relating in any way to, the business of the Company as currently conducted.

     “ERISA” means the Employee Retirement Income Security Act of 1974.

     “ERISA Affiliate” of any entity means any other entity that, together with
such entity, would be treated as a single employer under Section 414 of the
Code.

     “Escrow Amount” means the sum of the Indemnification Escrow Amount and, in
the event of a disagreement between Parent and the Company with respect to
Closing Working Capital pursuant to Section 2.02(c), any Disputed Amount.

     “Escrow Holdback” means, with respect to a holder of Company Stock, such
holder’s proportionate share of the Escrow Amount based on the relative portion
of the Final Merger Consideration allocable to such holder pursuant to Section
2.05.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

4



--------------------------------------------------------------------------------



     “Indemnification Escrow Amount” means 9.36% of the Final Merger
Consideration.

     “Intellectual Property Rights” means (i) inventions, whether or not
patentable, reduced to practice or made the subject of one or more pending
patent applications, (ii) national and multinational statutory invention
registrations, patents and patent applications (including all reissues,
divisions, continuations, continuations-in-part, extensions and reexaminations
thereof) registered or applied for in the United States and all other nations
throughout the world, all improvements to the inventions disclosed in each such
registration, patent or patent application, (iii) rights of publicity, (iv)
trademarks, service marks, trade dress, logos, domain names, trade names and
corporate names (whether or not registered) in the United States and all other
nations throughout the world, including all variations, derivations,
combinations, registrations and applications for registration of the foregoing
and all goodwill associated therewith, (v) copyrights (whether or not
registered) and registrations and applications for registration thereof in the
United States and all other nations throughout the world, including all
derivative works, moral rights, renewals, extensions, reversions or restorations
associated with such copyrights, now or hereafter provided by law, regardless of
the medium of fixation or means of expression, (vi) mask works, (vii) computer
software (including source code, object code, firmware, operating systems and
specifications), (viii) trade secrets and, whether or not confidential, business
information (including pricing and cost information, business and marketing
plans and customer and supplier lists) and knowhow (including manufacturing and
production processes and techniques and research and development information),
(ix) industrial designs (whether or not registered), (x) databases and data
collections, (xi) copies and tangible embodiments of any of the foregoing, in
whatever form or medium, (xii) all rights to obtain and rights to apply for
patents, and to register trademarks and copyrights, (xiii) all rights in all of
the foregoing provided by treaties, conventions and common law and (xiv) all
rights to sue or recover and retain damages and costs and attorneys’ fees for
past, present and future infringement or misappropriation of any of the
foregoing.

     “Knowledge” of the Company means the knowledge of Nicholas Naclerio, Thomas
Willis, Robert Smith, Elizabeth Krodel, Stephen Macevicz, Karen Kirk and George
Karlin-Neuman, in each case after reasonable inquiry. “Knowledge” of any Person
other than the Company that is not an individual means the knowledge of each of
such Person’s officers after reasonable inquiry.

     “Licensed Intellectual Property Rights” means all Intellectual Property
Rights owned by a third party and licensed or sublicensed to the Company or for
which the Company has obtained a covenant not to be sued.

     “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, encumbrance or other adverse claim of any
kind in respect of such property or asset. For purposes of this Agreement, a
Person shall be deemed to own subject to a Lien any property or asset that it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset.

5



--------------------------------------------------------------------------------



     “Material Adverse Effect” means, with respect to any Person, any change or
effect that is, or would reasonably be expected to be, materially adverse to the
condition (financial or otherwise), business (including the continued operation
thereof in accordance with past practice), assets or results of operations of
such Person and its Subsidiaries, taken as a whole, provided, however, that in
no event shall any of the following, either alone or in combination, be deemed
to constitute, a Material Adverse Effect: (i) any changes resulting from or
arising out of general economic conditions in the United States or any other
jurisdictions in which such Person or any of its Subsidiaries conducts business
(including any changes arising out of acts of terrorism, weather conditions or
other force majeure events) that do not disproportionately affect such Person
and its Subsidiaries, taken as a whole, in any material respect, (ii) any
changes resulting from or arising out of conditions in the industries in which
such Person or any of its Subsidiaries conducts business (including any changes
arising out of acts of terrorism, weather conditions or other force majeure
events) that do not disproportionately affect such Person and its Subsidiaries,
taken as a whole, in any material respect, (iii) any changes resulting from or
arising out of the announcement or pendency of this Agreement and the
transactions contemplated hereby or (iv) any changes resulting from or arising
out of actions taken pursuant to this Agreement or at the request of another
party to this Agreement, or the failure to take any actions due to restrictions
set forth in this Agreement.

     “1933 Act” means the Securities Act of 1933, as amended.

     “1934 Act” means the Securities Exchange Act of 1934, as amended.

     “officer” of any Person means any executive officer of such Person.

     “Option Exchange Ratio” means the number (rounded to the nearest 1/10,000)
determined by dividing (i) the quotient obtained by dividing the Adjusted Merger
Consideration by the Average Pre-Closing Parent Stock Price by (ii) the Company
Stock Number.

     “Owned Intellectual Property Rights” means all Intellectual Property Rights
owned by the Company.

     “Parent Common Stock” means shares of common stock, par value $0.01 per
share, of Parent.

     “Participation Value” means, with respect to the Company as of the Closing
Date, the Subsequent Participation Value obtained by the following sequence of
calculations: (i) dividing the Adjusted Merger Consideration by the number of
shares of Company Common Stock outstanding as of the Closing Date, calculated on
an As-Converted basis and including, without limitation, any Company Convertible
Securities that are subject to vesting and that are not vested as of the date of
such determination (such quotient, the “Preliminary Participation Value”); (ii)
calculating the number of shares of Company Common Stock (the “In-the-Money
Securities Number”) equal to the quotient obtained by (A) multiplying (x) the
number of shares of Company Common

6



--------------------------------------------------------------------------------



Stock subject to Company Stock Options that are in-the-money at the Preliminary
Participation Value, including, without limitation, any shares of Company Common
Stock subject to Company Stock Options that are subject to vesting and that are
not vested as of the date of such determination by (y) the difference between
the Preliminary Participation Value and the weighted average exercise price of
the Company Stock Options included in clause (x) and dividing such product by
(B) the Preliminary Participation Value; (iii) dividing the Adjusted Merger
Consideration by the sum of (A) the number of shares of Company Common Stock and
(B) the In-the-Money Securities Number (such quotient, the “Subsequent
Participation Value”); (iv) recalculating the In-the-Money Securities Number
using the Subsequent Participation Value obtained under clause (iii) in lieu of
the Preliminary Participation Value and (v) repeating steps (iii) and (iv)
successively until such time as a further iteration of the calculation of the
Subsequent Participation Value would result in a change to such value of less
than or equal to $0.001.

      “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

     “Post-Closing Tax Period” means any Tax period beginning after the Closing
Date; and, with respect to a Tax period that begins on or before the Closing
Date and ends thereafter, the portion of such Tax period beginning after the
Closing Date.

     “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date; and, with respect to a Tax period that begins on or before the
Closing Date and ends thereafter, the portion of such Tax period ending on the
Closing Date.

     “Registered Intellectual Property Rights” means all patents and patent
applications, registered copyrights and copyright applications, registered
trademarks and trademark applications and any other Intellectual Property Right
that is the subject of an application, certificate, filing, registration or
other document issued by, filed with, or recorded by, any private or
Governmental Authority.

     “SEC” means the Securities and Exchange Commission.

     “Stock Exchange Ratio” means the number (rounded to the nearest 1/10,000)
determined by dividing (i) the number of shares of Parent Common Stock included
in the Final Merger Consideration by (ii) the Company Stock Number.

     “Subsidiary” means, with respect to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at any time directly or indirectly owned by such Person.

     “Superior Proposal” means any bona fide, unsolicited written Acquisition
Proposal for all or substantially all of the outstanding shares of Company Stock
on terms that the Board of Directors of the Company determines in good faith,
after consultation

7



--------------------------------------------------------------------------------



with the Company’s financial advisor and taking into account all the terms and
conditions of the Acquisition Proposal, including any break-up fees, expense
reimbursement provisions and conditions to consummation, are more favorable to
the Company’s shareholders, considered as a group, than this Agreement and the
transactions contemplated hereby.

     “Target Working Capital” means, with respect to the Company at the Closing
Date, Base Working Capital plus the Converted Note Principal Amount and less (i)
an amount equal to (A) $1,300,000 multiplied by (B) the sum of (x) the number of
full months elapsed between the Company Balance Sheet Date and the Closing Date
and (y) in the case of any partial month, the number of actual days elapsed
since the end of the last full month included in the preceding clause divided by
30, (ii) an amount equal to (A) $333,333 multiplied by (B) the sum of (x) the
number of full months elapsed between the date of this Agreement and the Closing
Date and (y) in the case of any partial month, the number of actual days elapsed
since the end of the last full month included in the preceding clause divided by
30, (iii) up to $1,350,000 actually paid in connection with the matter set forth
on Schedule 1.01(a), (iv) the actual amount of Transaction Expenses (whether
paid, accrued or reserved) up to a maximum of $1,500,000 and (v) the actual cost
of any Tail D&O Policy up to a maximum of $50,000. As an example, if four months
and fifteen days have elapsed between the Company Balance Sheet Date and the
Closing Date, the amount deducted from Base Working Capital pursuant to clause
(i) above would be $5,850,000.

     “Tax” means (i) any tax, governmental fee or other like assessment or
charge of any kind whatsoever (including, but not limited to, withholding on
amounts paid to or by any Person), together with any interest, penalty, addition
to tax or additional amount imposed by any governmental authority responsible
for the imposition of any such tax (domestic or foreign) (a “Taxing Authority”),
and any liability for any of the foregoing as transferee, (ii) in the case of
the Company, liability for the payment of any amount of the type described in
clause (i) as a result of being or having been before the Effective Time a
member of an affiliated, consolidated, combined or unitary group, or a party to
any agreement or arrangement, as a result of which liability of the Company to a
Taxing Authority is determined or taken into account with reference to the
activities of any other Person, and (iii) liability of the Company for the
payment of any amount as a result of being party to any Tax Sharing Agreement or
with respect to the payment of any amount imposed on any person of the type
described in (i) or (ii) as a result of any existing express or implied
agreement or arrangement (including, but not limited to, an indemnification
agreement or arrangement).

     “Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
without limitation deductions and credits related to alternative minimum Taxes).

     “Tax Sharing Agreements” means all existing agreements or arrangements
(whether or not written) binding the Company that provide for the allocation,
apportionment, sharing or assignment of any Tax liability or benefit, or the
transfer or

8



--------------------------------------------------------------------------------



assignment of income, revenues, receipts, or gains for the purpose of
determining any person’s Tax liability.

     “Third Party” means any Person as defined in this Agreement or in Section
13(d) of the 1934 Act, other than Parent or any of its Affiliates.

     “Transaction Expenses” means all fees, costs and expenses incurred by the
Company’s legal counsel, auditors, investment bankers and financial advisors and
other expenses incurred with respect to this Agreement and the transactions
contemplated hereby at any time, including, without limitation, any fees, costs
and expenses incurred in connection with (i) the negotiation, preparation and
review of this Agreement (including the Company Disclosure Schedule) and all
agreements, certificates, opinions and other instruments and documents delivered
or to be delivered in connection with the transactions contemplated by this
Agreement and (ii) the preparation and submission by the Company of any filing
or notice required to be made or given in connection with any of the
transactions contemplated by this Agreement.

     “Working Capital” means, with respect to the Company at a specified date,
the excess of (i) current assets over (ii) the sum of (A) current liabilities
and (B) long-term liabilities (excluding any amounts included in Additional Cash
Expenses), in each case as shown on the balance sheet for the Company as of such
date.

     Any reference in this Agreement to a statute shall be to such statute, as
amended from time to time, and to the rules and regulations promulgated
thereunder.

     (b) Each of the following terms is defined in the Section set forth
opposite such term:

  Term Section   Adjusted Merger Consideration 2.02   Agreement Recitals  
Certificates 2.06   Change of Recommendation 6.03   Closing 2.03   Company
Recitals   Company Acquisition 12.03   Company Disclosure Schedule Article 4  
Company Securities 4.05   Company Shareholder Meeting 6.02   Damages 10.02  
Deductible 10.02   Disputed Amount 2.02   Effective Time 2.03   Employee
Agreements 4.17   Employee Plans 4.15   End Date 11.01   Equipment 4.16    


9



--------------------------------------------------------------------------------



  Term Section   Escrow Account 2.12   Escrow Agent 2.12   Escrow Agreement 2.12
  Escrow Fund 2.12   Exchange Agent 2.06   Expiration Date 10.01   Final Merger
Consideration 2.03   Final Working Capital 2.02   GAAP 4.07   Governmental
Authority 9.01   Indemnified Parties 7.03 (a)     Indemnifying Party 10.02  
Independent Accountants 2.13   Independent Accountants’ Working Capital 2.13  
Letter Agreement 6.03   Material Contract 4.11   Merger Recitals   Merger
Subsidiary Recitals   Multiemployer Plan 4.15   Non-Competition,
Non-Solicitation and Restricted Recitals   Stock Agreement   Notes 9.02(k)    
Parent Recitals   Parent Indemnified Parties 10.02   Parent SEC Documents 5.05  
Permits 4.20   Pre-Closing Date 11.01   Proxy Materials 6.02   Registered
Intellectual Property Rights 4.18   Registration Statement 8.06   Return 4.14  
Sarbanes-Oxley Act 5.05(e)     Schedule Article 4   Shareholders’ Representative
Recitals   Shareholders’ Representative’s Expenses 10.03(c)     Supplemental
Options 6.09   Surviving Corporation 2.03   Tail D&O Policy 7.03(b)     368
Reorganization 4.26   Unadjusted Merger Consideration 2.01   Voting and Lockup
Agreement Recitals   WARN Act 4.15


10



--------------------------------------------------------------------------------



ARTICLE 2
MERGER CONSIDERATION; THE MERGER

     Section 2.01. Unadjusted Merger Consideration. The unadjusted aggregate
consideration in respect of the Merger (the “Unadjusted Merger Consideration”)
shall be $116,244,000 plus the Converted Note Principal Amount and shall be
subject to adjustment as provided in Section 2.02.

     Section 2.02. Determination of Adjusted Merger Consideration. (a) No later
than 7 days prior to the Closing Date, the Company will cause to be prepared and
delivered to Parent a good faith estimate of the Closing Balance Sheet and a
good faith estimate of Closing Working Capital. The Company’s estimate of
Closing Working Capital shall (i) accurately reflect the Working Capital of the
Company as of the Closing Date, (ii) be based upon balance sheet line items and
accounts of the Company calculated in accordance with GAAP applied consistently
with respect to the accounting policies, practices and procedures used in the
preparation of the Company Balance Sheet and (iii) otherwise be prepared in
accordance with this Agreement.

     (b) If Parent disagrees in good faith with any item within the Company’s
estimate of Closing Working Capital delivered pursuant to Section 2.02(a),
Parent may, within 3 days after delivery of the documents referred to in Section
2.02(a), deliver a notice to the Company setting forth, in reasonable detail and
to the extent practicable, each item or amount so disputed by Parent, Parent’s
calculation of such item or amount and Parent’s good faith estimate of Closing
Working Capital. Upon delivery of any such notice, Parent shall be deemed to
have agreed with all other items and amounts set forth in the estimate of
Closing Working Capital delivered pursuant to Section 2.02(a) that are not
specifically the subject of dispute in any notice delivered by Parent as
provided above.

     (c) If Parent disagrees in good faith with the Company’s estimate of
Closing Working Capital, Parent and the Company shall, during the time between
the delivery of such estimate and the Closing Date, use commercially reasonable
efforts to reach agreement on the disputed items or amounts in order to
determine the Adjusted Merger Consideration. If, during such period, Parent and
the Company are unable to reach such agreement, then the Adjusted Merger
Consideration shall be determined based upon the Company’s good faith estimate
of Closing Working Capital as provided in Section 2.02(d) and Section 2.02(e)
and the Escrow Amount shall include the difference between Adjusted Merger
Consideration as calculated based on the Company’s estimate of Closing Working
Capital and Adjusted Merger Consideration as calculated based on Parent’s
estimate of Closing Working Capital (the “Disputed Amount”); provided, however,
that in no event shall the Disputed Amount exceed $5,000,000.

     (d) Following the delivery of the Company’s estimate of Closing Working
Capital delivered pursuant to Section 2.02(a), “Final Working Capital” shall
mean (i) Closing Working Capital as shown in the Company’s calculation delivered
pursuant to Section 2.02(a), if no notice of dispute with respect thereto is
duly delivered pursuant to Section 2.02(b) or (ii) if a notice of dispute is
duly delivered pursuant to and in

11



--------------------------------------------------------------------------------



accordance with Section 2.02(b), the amount agreed as between Parent and the
Company pursuant to Section 2.02(c), if so agreed, or in the absence of such
agreement, the Company’s good faith estimate of Closing Working Capital.

     (e) Following the determination of Final Working Capital, the “Adjusted
Merger Consideration” shall be calculated as the Unadjusted Merger Consideration
(i) less the amount by which Target Working Capital exceeds Final Working
Capital, if Target Working Capital is greater than Final Working Capital (it
being understood and agreed that if Target Working Capital is less than Final
Working Capital there shall be no corresponding adjustment to the Unadjusted
Merger Consideration) and (ii) less any Additional Cash Expenses.

     Section 2.03. Final Merger Consideration; Form Thereof. The consideration
to be received by holders of Company Stock pursuant to this Agreement (the
“Final Merger Consideration”) shall be determined as follows:

     (a) If the Average Pre-Closing Parent Stock Price is greater than the
Average Pre-Signing Parent Stock Price multiplied by 1.3, then the Company may
elect for the Final Merger Consideration to consist of an amount of cash equal
to the Adjusted Merger Consideration. In order to so elect, the Company must
provide Parent with written notice of its election pursuant to this Section
2.03(a) no later than five Business Days prior to the Closing Date. In the event
that the Company does not so elect as provided in the preceding sentence, then
Final Merger Consideration shall consist of the number of shares of Parent
Common Stock determined by dividing (i) the Adjusted Merger Consideration by
(ii) the Average Pre-Closing Parent Stock Price.

     (b) If the Average Pre-Closing Parent Stock Price is greater than or equal
to the Average Pre-Signing Parent Stock Price but less than or equal to the
Average Pre-Signing Parent Stock Price multiplied by 1.3, then the Final Merger
Consideration shall consist of the number of shares of Parent Common Stock
determined by dividing (i) the Adjusted Merger Consideration by (ii) the Average
Pre-Closing Parent Stock Price.

     (c) If the Average Pre-Closing Parent Stock Price is less than the Average
Pre-Signing Parent Stock Price but greater than or equal to the Average
Pre-Signing Parent Stock Price multiplied by 0.7, then the Final Merger
Consideration shall consist of:

>      (i) An amount of cash equal to the lesser of:
> 
> >      (A) The amount determined by multiplying (x) the Adjusted Merger
> > Consideration by (y) one minus the amount determined by dividing the Average
> > Pre-Closing Parent Stock Price by the Average Pre-Signing Parent Stock
> > Price; and
> > 
> >      (B) The maximum amount of cash that (1) in the reasonable judgment of
> > Parent’s counsel, will allow Parent’s counsel to render the tax opinion
> > referred to in Section 9.02(f) and (2) in the reasonable
> 
> 12
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> > judgment of the Company’s counsel, will allow the Company’s counsel to
> > render the tax opinion referred to in Section 9.03(c); and
> 
>      (ii) The number of shares of Parent Common Stock determined by dividing
> (A) the Adjusted Merger Consideration less the amount of cash determined
> pursuant to Section 2.03(c)(i) above by (B) the Average Pre-Closing Parent
> Stock Price.

     (d) If the Average Pre-Closing Parent Stock Price is less than the Average
Pre-Signing Parent Stock Price multiplied by 0.7, then the Final Merger
Consideration shall consist of an amount of cash equal to the Adjusted Merger
Consideration.

     In each case in which the Final Merger Consideration includes shares of
Parent Common Stock, the Final Merger Consideration shall include any cash
delivered in lieu of fractional shares of Parent Common Stock pursuant to
Section 2.10.

     Section 2.04. The Merger. (a) At the Effective Time, Merger Subsidiary
shall be merged with and into the Company in accordance with California Law,
whereupon the separate existence of Merger Subsidiary shall cease, and the
Company shall be the surviving corporation (the “Surviving Corporation”).

     (b) As soon as practicable after satisfaction or, to the extent permitted
hereunder, waiver of all conditions to the Merger, the Company and Merger
Subsidiary will file an agreement of merger in customary form with the Secretary
of State of the State of California and make all other filings or recordings
required by California Law in connection with the Merger. Immediately prior to
the filing of the agreement of merger, a closing (the “Closing”) will be held at
the offices of Davis Polk & Wardwell, 1600 El Camino Real, Menlo Park,
California 94025 (or such other place as the parties may agree). The Merger
shall become effective at such time (the “Effective Time”) as the agreement of
merger is duly filed with the Secretary of State of the State of California or
at such later time as is specified in the agreement of merger.

     (c) From and after the Effective Time, the Merger shall have the effect set
forth under California Law, and without limiting the foregoing, from and after
the Merger, the Surviving Corporation shall succeed without transfer to all
rights and properties of the Company and Merger Subsidiary, and shall be subject
to the debts and liabilities of the Company and Merger Subsidiary as if the
Surviving Corporation had incurred such debts and liabilities, all as provided
under California Law.

     Section 2.05. Conversion of Shares. At the Effective Time:

     (a) except as otherwise provided in Section 2.05(b), each share of Company
Common Stock and Company Preferred Stock outstanding immediately prior to the
Effective Time (which shares of Company Preferred Stock shall be deemed to have
converted into Company Common Stock pursuant to Article IV.3(c) of the Company’s
articles of incorporation) shall be converted into the right to receive (i) the
number of

13



--------------------------------------------------------------------------------



shares of Parent Stock, if any, equal to the Stock Exchange Ratio and (ii) an
amount of cash, if any, equal to the Cash Exchange Ratio;

     (b) each share of Company Stock held by the Company as treasury stock or
owned by Parent or any of its Subsidiaries immediately prior to the Effective
Time shall be canceled, and no payment shall be made with respect thereto; and

     (c) each share of common stock of Merger Subsidiary outstanding immediately
prior to the Effective Time shall be converted into and become one share of
common stock of the Surviving Corporation with the same rights, powers and
privileges as the shares so converted and shall constitute the only outstanding
shares of capital stock of the Surviving Corporation.

     (d) if any shares of Company Stock outstanding immediately prior to the
Effective Time are unvested or are subject to a repurchase option, risk of
forfeiture or other condition under any applicable restricted stock purchase
agreement or other agreement with the Company, then, at Parent’s option and in
Parent’s sole discretion, the Final Merger Consideration in respect of such
shares shall either be (i) paid to the holder thereof, in the manner provided in
Section 2.06, without restriction or (ii) paid to the holder thereof over time
upon satisfaction of the vesting requirements associated with the applicable
restricted stock schedule.

     Notwithstanding the foregoing, the parties acknowledge and agree that the
Escrow Amount shall be deducted from the Final Merger Consideration payable to
holders of Company Stock pursuant to this Article 2, and shall only be payable
(x) upon release from the Escrow Account in accordance with this Agreement and
the Escrow Agreement and (y) to the extent not reduced by indemnification
payments pursuant to Article 10.

     Section 2.06. Surrender and Payment. (a) Parent will appoint an exchange
agent (the “Exchange Agent”) for the purpose of exchanging certificates
representing the shares of Company Stock (the “Certificates”) for the Final
Merger Consideration payable in respect of the shares of Company Stock evidenced
by each such Certificate (less the Escrow Holdback). Immediately following the
Effective Time, Parent will make available the Final Merger Consideration (less
the Escrow Amount) to be paid in respect of the Certificates.

     (b) Each holder of outstanding Company Stock that has been converted into
the right to receive the Final Merger Consideration will be entitled to receive,
upon surrender to the Exchange Agent of a Certificate, together with a properly
completed letter of transmittal (which shall specify that the delivery shall be
effected, and risk of loss and title shall pass, only upon proper delivery of
the Certificate to the Exchange Agent), the Final Merger Consideration less the
Escrow Holdback issuable and/or payable for each share of Company Stock
represented by such Certificate. Until so surrendered, from and after the
Effective Time each such Certificate shall represent for all purposes only the
right to receive such Final Merger Consideration.

14



--------------------------------------------------------------------------------



     (c) If any portion of the Final Merger Consideration is to be paid to a
Person other than the Person in whose name the surrendered Certificate is
registered, it shall be a condition to such payment that the Certificate so
surrendered shall be properly endorsed or otherwise be in proper form for
transfer and that the Person requesting such payment shall pay to the Exchange
Agent any transfer or other taxes required as a result of such payment to a
Person other than the registered holder of such Certificate or establish to the
satisfaction of the Exchange Agent that such tax has been paid or is not
payable.

     (d) After the Effective Time, there shall be no further registration of
transfers of shares of Company Stock. If, after the Effective Time, Certificates
are presented to the Surviving Corporation, they shall be canceled and exchanged
for the Final Merger Consideration provided for, and in accordance with the
procedures set forth, in this Article 2.

     (e) Any portion of the Final Merger Consideration made available to the
Exchange Agent pursuant to Section 2.06(a) (and any interest or other income
earned thereon) that remains unclaimed by the holders of shares of Company Stock
ninety (90) Business Days after the Effective Time shall be returned to Parent,
upon demand, and any such holder who has not exchanged shares of Company Stock
for the Final Merger Consideration issuable and/or payable in respect of such
shares of Company Stock (less the Escrow Holdback applicable thereto) in
accordance with this Section 2.06 prior to that time shall thereafter look only
to Parent for payment of the Final Merger Consideration issuable and/or payable
in respect of such shares of Company Stock without any interest thereon.
Notwithstanding the foregoing, Parent shall not be liable to any holder of
shares of Company Stock for any amount paid to a public official pursuant to
applicable abandoned property, escheat or similar laws. Immediately prior to
such time when amounts remaining unclaimed by holders of shares of Company Stock
would otherwise escheat to or become property of any governmental authority,
such unclaimed amounts shall become, to the extent permitted by applicable law,
the property of Parent free and clear of any claims or interest of any Persons
previously entitled thereto.

     (f) Any portion of the Final Merger Consideration made available to the
Exchange Agent pursuant to Section 2.06(a) to pay for shares of Company Stock
for which appraisal rights have been perfected shall be returned to Parent, upon
demand.

     Section 2.07. Dissenting Shares. Notwithstanding Section 2.05, shares of
Company Stock outstanding immediately prior to the Effective Time and held by a
holder who has not voted in favor of the Merger or consented thereto in writing
and who has demanded appraisal for such shares in accordance with California Law
shall not be converted into a right to receive the Final Merger Consideration
issuable and/or payable in respect of such shares of Company Stock, but the
holder thereof shall be entitled only to such rights as are provided by
California Law, unless such holder fails to perfect, withdraws or otherwise
loses its right to appraisal. If, after the Effective Time, such holder fails to
perfect, withdraws or loses its right to appraisal, such shares shall be treated
as if they had been converted as of the Effective Time into a right to receive
the Final Merger Consideration issuable and/or payable in respect of such shares
of Company Stock less the Escrow Holdback applicable thereto. The Company shall
give Parent

15



--------------------------------------------------------------------------------



prompt notice of any demands received by the Company for appraisal of shares of
Company Stock, and Parent shall have the right to participate in all
negotiations and proceedings with respect to such demands. Except with the prior
written consent of Parent, the Company shall not make any payment with respect
to, or settle or offer to settle, any such demands.

     Section 2.08. Stock Options. (a) All Company Employee Stock Options and
Supplemental Options shall, at the Effective Time and by virtue of the Merger
and without any action on the part of the holder thereof, be assumed by Parent.
Each Company Employee Stock Option and Supplemental Option so assumed by Parent
under this Agreement shall continue to have, and be subject to, substantially
similar terms and conditions to those set forth in the Company Stock Option Plan
or as provided in the respective option agreement immediately prior to the
Effective Time (including the vesting schedule), except that (i) each Company
Employee Stock Option and Supplemental Option will be exercisable for that
number of whole shares of Parent Common Stock equal to the product of (A) the
number of shares of Company Common Stock that were issuable upon exercise of
such Company Employee Stock Option or Supplemental Option immediately prior to
the Effective Time multiplied by (B) the Option Exchange Ratio, rounded down to
the nearest whole number of shares of Parent Common Stock; and (ii) the per
share exercise price for the shares of Parent Common Stock issuable upon
exercise of such assumed Company Employee Stock Option or Supplemental Option
will be equal to the quotient determined by dividing (A) the exercise price per
share of Company Common Stock at which such Company Employee Stock Option or
Supplemental Option was exercisable immediately prior to the Effective Time by
(B) the Option Exchange Ratio, rounded up to the nearest whole cent. It is the
intention of the parties hereto that the Company Employee Stock Options and
Supplemental Options assumed by Parent following the Effective Time pursuant to
this Section will, to the extent permitted by applicable law, qualify as
incentive stock options as defined in Section 422 of the Code, to the extent any
such Company Employee Stock Options or Supplemental Options qualified as
incentive stock options immediately prior to the Effective Time.

     (b) As soon as practicable after the Effective Time, Parent shall deliver
to each holder of an outstanding Company Employee Stock Option or Supplemental
Option an appropriate notice setting forth such holder’s rights pursuant
thereto. Prior to the Closing, Parent shall take all corporate action necessary
to reserve for issuance a sufficient number of shares of Parent Common Stock for
delivery upon exercise of assumed Company Employee Stock Options and
Supplemental Options pursuant to the terms set forth in this Section.

     (c) At the Effective Time, all Company Stock Options that are not Company
Employee Stock Options shall accelerate in accordance with their terms and, to
the extent not exercised, terminate in accordance with their terms. The Company
shall provide notice to holders of such Company Stock Options in accordance with
the terms of the Company Stock Option Plan.

16



--------------------------------------------------------------------------------



     Section 2.09. Adjustments. If, during the period between the date of this
Agreement and the Effective Time, any change in the outstanding shares of
Company Stock or Parent Common Stock shall occur, including by reason of any
reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares of Company Stock or Parent Common Stock, or stock
dividend thereon with a record date during such period, the Final Merger
Consideration, the Escrow Holdback, and any other amounts payable pursuant to
this Agreement shall, to the extent necessary, be appropriately adjusted.

     Section 2.10. Fractional Shares. No fractional shares of Parent Stock shall
be issued in the Merger. All fractional shares of Parent Stock that a holder of
shares of Company Common Stock would otherwise be entitled to receive as a
result of the Merger shall be aggregated and if a fractional share results from
such aggregation, such holder shall be entitled to receive, in lieu thereof, an
amount in cash without interest determined by multiplying the Average
Pre-Closing Parent Stock Price by the fraction of a share of Parent Stock to
which such holder would otherwise have been entitled.

     Section 2.11. Withholding Rights. Each of the Surviving Corporation and
Parent shall be entitled to deduct and withhold from the consideration otherwise
payable to any Person pursuant to this Article 2 such amounts as it is required
to deduct and withhold with respect to the making of such payment under any
provision of federal, state, local or foreign tax law. If the Surviving
Corporation or Parent, as the case may be, so withholds amounts, such amounts
shall be treated for all purposes of this Agreement as having been paid to the
holder of the shares of Company Stock in respect of which the Surviving
Corporation or Parent, as the case may be, made such deduction and withholding.

     Section 2.12. Escrow. At the Effective Time, Parent shall withhold from the
Final Merger Consideration otherwise issuable and/or payable in connection with
the Merger an aggregate number of shares of Parent Common Stock and/or an
aggregate amount of cash equal to the Escrow Amount, in the same relative
proportions as the proportions of Parent Common Stock and cash that comprise the
Final Merger Consideration. Prior to or simultaneously with the Effective Time,
the Shareholders’ Representative and Parent shall enter into an escrow agreement
(the “Escrow Agreement”) with an escrow agent selected by Parent and reasonably
acceptable to the Shareholders’ Representative (the “Escrow Agent”) in the form
of Exhibit C hereto. Pursuant to the terms of the Escrow Agreement, at the
Effective Time Parent shall deposit the Escrow Amount into an escrow account,
which account is to be managed by the Escrow Agent (the “Escrow Account”).
Distributions of any shares of Parent Common Stock and/or cash from the Escrow
Account shall be governed by the terms and conditions of this Agreement and the
Escrow Agreement (the shares of Parent Common Stock and cash, if any, in the
Escrow Account being referred to as the “Escrow Fund”). The Escrow Amount shall
be withheld from, and allocated to, each holder of Company Stock based on such
holder’s Escrow Holdback. All distributions from the Escrow Fund shall be made
in shares of Parent Common Stock and/or cash in the same relative proportions as
originally included in the Escrow Amount.

17



--------------------------------------------------------------------------------



     Section 2.13. Resolution of Disputed Amount. (a) In the event that any
Disputed Amount is included in the Escrow Amount, Parent and the Shareholders’
Representative shall, during the 15 days following the Closing Date, use
commercially reasonable efforts to reach agreement on the disputed items or
amounts. If Parent and the Shareholders’ Representative are unable to reach
agreement during such period, they shall promptly thereafter cause independent
accountants of nationally recognized standing reasonably satisfactory to Parent
and the Shareholders’ Representative (who shall not have any material
relationship with Parent, the Company, the Shareholders’ Representative or any
of their respective Affiliates) (the “Independent Accountants”), promptly to
review the disputed items or amounts for the purpose of calculating Closing
Working Capital (the “Independent Accountants’ Working Capital”). In calculating
Independent Accountant’ Working Capital, such Independent Accountants shall
consider only those items or amounts in the calculation of Closing Working
Capital as to which Parent has disagreed pursuant to and in accordance with
Section 2.02(b) . Such Independent Accountants shall deliver to Parent and the
Shareholders’ Representative, as promptly as practicable (and in any event
within 30 days following receipt of all information requested from the Company
to calculate Closing Working Capital), a report that explains any discrepancies
between such Independent Accountants’ Working Capital and Final Working Capital
and sets forth the Independent Accountants’ calculation of Independent
Accountants’ Working Capital. Such report and the calculations set forth therein
shall be final and binding upon Parent, the Shareholders’ Representative and
their respective Affiliates and shall not be subject to challenge by any of the
foregoing in a court of law or otherwise. The cost of such review and report
shall be paid from the Escrow Fund if Independent Accountants’ Working Capital
is closer to Parent’s calculation of Closing Working Capital than the Company’s
estimate of Closing Working Capital.

     (b) As promptly as practicable following the delivery of the Independent
Accountants’ report specified above, each of Parent and the Shareholders’
Representative shall direct the Escrow Agent to make distributions from the
Escrow Fund, and the Escrow Agent shall make such distributions, as follows:

>      (i) If Independent Accountants’ Working Capital is less than Final
> Working Capital, then the Escrow Agent shall distribute from the Escrow Fund
> (A) to Parent, an amount equal to (1) the amount of the difference between the
> Adjusted Merger Consideration as actually determined pursuant to Section
> 2.02(e) above and the Adjusted Merger Consideration that would have resulted
> had such amount been calculated using Independent Accountants’ Working Capital
> in lieu of Final Working Capital plus (2) the cost of the Independent
> Accountants’ review and report pursuant to Section 2.13(a) and (B) to the
> former shareholders of the Company (in proportion to each such shareholder’s
> Escrow Holdback), the balance, if any, of the Disputed Amount that remains in
> the Escrow Fund following the distributions specified in clause (A) of this
> Section 2.13(b)(i); and
> 
>      (ii) (A) If Independent Accountants’ Working Capital is greater than or
> equal to Final Working Capital, then the Escrow Agent shall distribute the
> Disputed Amount from the Escrow Fund to the former shareholders of the

18



--------------------------------------------------------------------------------



> Company (in proportion to each such shareholder’s Escrow Holdback) and (B) in
> the event that Independent Accountants’ Working Capital is greater than Final
> Working Capital, Parent shall issue and/or pay to the former shareholders of
> the Company (in proportion to each such shareholder’s Escrow Holdback), the
> number of shares of Parent Common Stock and/or cash not already included in
> the Disputed Amount that would have been issued and/or paid to such former
> shareholders if the Independent Accountants’ Working Capital had been the
> Final Working Capital at the Closing; provided, however, that in no event
> shall the amounts distributed to the former shareholders of the Company
> pursuant to this Section 2.13(b)(ii), when aggregated with the Final Merger
> Consideration, exceed the Unadjusted Merger Consideration.

For purposes of calculating the number of shares of Parent Common Stock to be
included in a distribution of a given amount pursuant to this Section 2.13(b),
Parent Common Stock shall be ascribed the same value given to it in connection
with the calculation of Final Merger Consideration.

     Section 2.14. Lost Certificates. If any Certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
the Surviving Corporation, the entry by such Person into an indemnification
agreement in form satisfactory to Parent, or the posting by such Person of a
bond, in such reasonable amount as the Surviving Corporation may direct, as
indemnity against any claim that may be made against it with respect to such
Certificate, the Exchange Agent will pay, in exchange for such lost, stolen or
destroyed Certificate, the Final Merger Consideration issuable and/or payable in
respect of the shares of Company Stock evidenced by such Certificate (less the
Escrow Holdback applicable thereto), as contemplated by this Article 2.

ARTICLE 3
THE SURVIVING CORPORATION

     Section 3.01. Articles of Incorporation. The articles of incorporation of
the Company in effect at the Effective Time shall be the articles of
incorporation of the Surviving Corporation until amended in accordance with
applicable law, provided that, at the Effective Time, such articles of
incorporation shall be amended as set forth in Annex C.

     Section 3.02. Bylaws. The bylaws of Merger Subsidiary in effect at the
Effective Time shall be the bylaws of the Surviving Corporation until amended in
accordance with applicable law.

     Section 3.03. Directors and Officers. From and after the Effective Time,
until successors are duly elected or appointed and qualified in accordance with
applicable law, (i) the directors of Merger Subsidiary at the Effective Time
shall be the directors of the Surviving Corporation and (ii) the officers of
Merger Subsidiary at the Effective Time shall be the officers of the Surviving
Corporation.

19



--------------------------------------------------------------------------------



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     The Company hereby represents and warrants to Parent that each of the
statements contained in this Article 4 are true and complete, except as
otherwise provided herein and except as specifically disclosed in the schedules
attached hereto (each, a “Schedule” and together, the “Company Disclosure
Schedule”). Each exception and other information set forth in the Company
Disclosure Schedule shall be identified by reference to, or grouped under a
heading referring to, a specific individual section or subsection of this
Agreement and shall relate only to such section or subsection, except to the
extent that (a) one portion of the Company Disclosure Schedule specifically
refers to another portion thereof by specific cross reference or (b) it is
readily apparent from the text of the disclosure in the Company Disclosure
Schedule that an item disclosed in one section or subsection of the Company
Disclosure Schedule is omitted from another section or subsection where such
disclosure would be appropriate, in which case such item shall be deemed to have
been disclosed in the section or subsection of the Company Disclosure Schedule
from which such item is omitted.

     Section 4.01. Corporate Existence and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of California and has all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted, except for those licenses, authorizations, permits,
consents and approvals the absence of which would not have, individually or in
the aggregate, a Material Adverse Effect on the Company. The Company is
qualified to do business in the State of California. There are no jurisdictions
in which the Company is required to be qualified to do business as a foreign
corporation, except for those jurisdictions where failure to be so qualified
would not have, individually or in the aggregate, a Material Adverse Effect on
the Company. The Company has heretofore delivered to Parent true and complete
copies of the articles of incorporation and bylaws of the Company as currently
in full force and effect. The Company is not in violation of any of the
provisions of its articles of incorporation or bylaws.

     Section 4.02. Corporate Authorization. (a) The execution, delivery and
performance by the Company of this Agreement and the Escrow Agreement and the
consummation by the Company of the transactions contemplated hereby and thereby
are within the Company’s corporate powers and have been duly authorized by all
necessary corporate action on the part of the Company, other than approval and
adoption of this Agreement and the Merger by the Company’s shareholders. The
only votes of the holders of any of the Company’s capital stock necessary in
connection with the consummation of the Merger are (i) the affirmative vote of
at least 50% of the outstanding shares of the Company Series A Preferred Stock
and the Company Series B Preferred Stock, voting together as a single class on
an As-Converted basis, (ii) the affirmative vote of at least 50% of the
outstanding shares of the Company Preferred Stock and (iii) the affirmative vote
of at least 50% of the outstanding shares of the Company Common Stock. This
Agreement, assuming due authorization, execution and delivery by the other
parties hereto, constitutes a valid and binding agreement of the

20



--------------------------------------------------------------------------------



Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and by general equitable
principles (regardless of whether enforceability is considered in a proceeding
in equity or at law).

     (b) At a meeting duly called and held, the Company’s Board of Directors has
(i) unanimously determined that this Agreement is advisable, and that this
Agreement and the Merger are fair to and in the best interests of the
shareholders of the Company, (ii) unanimously approved and adopted this
Agreement and the transactions contemplated hereby, and (iii) unanimously
resolved to recommend approval and adoption of this Agreement by the
shareholders of the Company.

     Section 4.03. Governmental Authorization. The execution, delivery and
performance by the Company of this Agreement and the Escrow Agreement and the
consummation by the Company of the transactions contemplated hereby and thereby
require no action on the part of the Company by or in respect of, or filing
with, any governmental body, agency, official or authority, domestic, foreign or
supranational, other than (a) the filing of the agreement of merger with the
California Secretary of State and appropriate documents with the relevant
authorities of other states in which Company is qualified to do business, (b)
compliance with any applicable requirements of the 1933 Act, and any other
applicable securities laws, whether state or foreign, (c) such filings as may be
required under the HSR Act and (d) any actions or filings the absence of which
would not be reasonably expected to be, individually or in the aggregate,
material to the Company or to materially impair the ability of the Company to
consummate the transactions contemplated by this Agreement.

     Section 4.04. Non-Contravention. The execution, delivery and performance by
the Company of this Agreement and the Escrow Agreement and the consummation of
the transactions contemplated hereby and thereby do not and will not (i)
contravene, conflict with, or result in any violation or breach of any provision
of the articles of incorporation or bylaws of the Company, (ii) assuming
compliance with the matters referred to in Section 4.03, contravene, conflict
with, or result in a violation or breach of any provision of any applicable law,
statute, ordinance, rule, regulation, judgment, injunction, order or decree,
except for such contraventions, conflicts, violations or breaches as would not
reasonably be expected to be, individually or in the aggregate, material to the
Company or to materially impair the ability of the Company to consummate the
actions contemplated by this Agreement, (iii) require any material consent or
other action by any Person under, constitute a default, or an event that, with
or without notice or lapse of time or both, could become a default, under, or
cause or permit the termination, cancellation, acceleration or other change of
any right or obligation or the loss of any benefit to which the Company is
entitled under any provision of any agreement or other instrument binding upon
the Company or any license, franchise, permit, certificate, approval or other
similar authorization affecting the assets or business of the Company, except
for such failures to obtain any such consent or other action, defaults,
terminations, cancellations, accelerations, changes, losses as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on the Company or (iv) result in the

21



--------------------------------------------------------------------------------



creation or imposition of any Lien on any asset of the Company, except for such
Liens referred to in clause (iv) as would not be reasonably expected to be,
individually or in the aggregate, material to the Company or to materially
impair the ability of the Company to consummate the actions contemplated by this
Agreement.

     Section 4.05. Capitalization. (a) The authorized capital stock of the
Company consists of 67,858,333 shares, including 50,000,000 shares of Company
Common Stock, 7,858,333 shares of Company Series A Preferred Stock and
10,000,000 shares of Company Series B Preferred Stock. The Company has no other
capital stock authorized, issued or outstanding. The Company Stock is, as of the
close of business on May 27, 2005, held by the Persons and in the amounts set
forth in Schedule 4.05(a), with the latest known addresses of such Persons
indicated thereon. All outstanding shares of the Company are duly authorized,
validly issued, fully paid and non-assessable and not subject to preemptive
rights created by statute, the articles of incorporation or bylaws of the
Company or any agreement to which the Company is a party or by which it is
bound, and all outstanding shares of Company Stock and Company Convertible
Securities have been issued in compliance in all material respects with federal
and state securities laws. There are no declared or accrued unpaid dividends
with respect to any shares of the Company Stock. The Company has heretofore
delivered to Parent true and complete copies of each Company Warrant and any and
all agreements to grant a warrant to purchase Company Stock.

     (b) The Company has reserved 5,013,333 shares of Company Common Stock for
issuance to employees, directors and consultants pursuant to the Company Stock
Option Plan, of which 2,571,721 shares are outstanding pursuant to option
exercises through May 27, 2005, 2,039,602 shares are subject to outstanding
unexercised options as of May 27, 2005 and 402,009 shares remain available for
future grant as of the date hereof. Schedule 4.05(b) sets forth each Company
Stock Option outstanding, the name of the optionholder, whether the optionholder
is an employee of the Company, the address of record for such optionholder, the
grant date and number of shares of Company Common Stock subject to such option,
the exercise price of such option, the vesting schedule for such option,
including the extent vested to date and whether and to what extent the
exercisability of such option will be accelerated as a result of the
transactions contemplated by this Agreement (indicating the circumstances that
may cause such acceleration), the date on which such option expires and whether
and to what extent such option qualifies as an incentive stock option as defined
in Section 422 of the Code. Schedule 4.05(b) further sets forth each Company
Warrant outstanding, the name of the warrantholder, the address of record for
such warrantholder, the grant date and number of shares of Company Stock subject
to such warrant, the type of shares of Company Stock into which such warrant is
convertible, the exercise price of such warrant, the vesting schedule for such
warrant, including the extent vested to date and whether and to what extent the
exercisability of such warrant will be accelerated as a result of the
transactions contemplated by this Agreement (indicating the circumstances that
may cause such acceleration) and the date on which such warrant expires.
Schedule 4.05(b) of the Company Disclosure Schedule further sets forth each
outstanding convertible promissory note of the Company, the name of the
noteholder and the principal amount of each such

22



--------------------------------------------------------------------------------



note. The Company has heretofore delivered or made available to Parent true and
complete copies of the Company Stock Option Plan and each Company Stock Option
and Company Warrant and any and all agreements to grant a Company Stock Option
or Company Warrant.

     (c) Schedule 4.05(c) sets forth as of the date hereof the name of the
holder of any Company Common Stock subject to vesting, the number of shares of
Company Common Stock subject to vesting and the vesting schedule for such
Company Common Stock, including the extent vested to date and whether and to
what extent the vesting of such shares of Company Common Stock will be
accelerated as a result of the transactions contemplated by this Agreement, with
or without the occurrence of any other event (indicating the circumstances that
may cause such acceleration). Except as set forth on Schedule 4.05(c), no
outstanding Company Stock is subject to vesting or forfeiture or rights of
repurchase by the Company. There are no outstanding or authorized stock
appreciation, dividend equivalent, phantom stock, profit participation, or other
similar rights with respect to the Company or any of its securities.

     (d) There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting stock of the Company or any other
matters involving any securities of the Company, other than the Voting and
Lockup Agreements.

     (e) Except as set forth in this Section 4.05, there are no outstanding (i)
shares of capital stock or voting securities of the Company or (ii) Company
Convertible Securities (the items in clauses (i) and (ii) being referred to
collectively as the “Company Securities”). There are no outstanding obligations,
rights, commitments or agreements of any character, written or oral, to which
the Company is a party or by which it is bound obligating the Company to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any Company Securities.

     (f) The updated version of Schedules 4.05(a), 4.05(b) and 4.05(c) required
to be delivered by the Company to Parent pursuant to Section 6.08 shall, as of
the Closing Date, fairly and accurately present the matters required to be
presented therein.

     Section 4.06. Subsidiaries. The Company has no Subsidiaries.

     Section 4.07. Financial Statements. The audited balance sheet of the
Company as of December 31, 2003 and related audited statements of income and
cash flows of the Company for the year ended December 31, 2003, the unaudited
balance sheet of the Company as of December 31, 2004 and related unaudited
statements of income and cash flows of the Company for the year ended December
31, 2004, and the unaudited interim financial statements of the Company as of
the three months ended March 31, 2005 (subject to normal reconciling
adjustments) attached hereto in Schedule 4.07 fairly present in all material
respects and, in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis (except as may be indicated in the notes
thereto), the financial position of the Company as of the dates thereof and
their results of operations and cash flows for the periods then ended (subject
only to normal year-end adjustments and an absence of footnotes in the case of
any unaudited interim

23



--------------------------------------------------------------------------------



financial statements). The Company maintains a system of internal controls over
financial reporting that is adequate to the business of the Company as currently
conducted.

     Section 4.08. Absence of Certain Changes. Since the Company Balance Sheet
Date (and, with respect to clause (a) below, solely through the date of this
Agreement), the business of the Company has been conducted in the ordinary
course consistent with past practices and there has not been:

     (a) any event, occurrence, development or state of circumstances or facts
that has had, individually or in the aggregate, a Material Adverse Effect on the
Company;

     (b) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company;

     (c) with respect to any outstanding shares of capital stock or other
securities of, or other ownership interests in, the Company, any direct or
indirect (i) reclassification, combination, split or subdivision or (ii)
redemption, repurchase, purchase or other acquisition by the Company, except for
repurchases by the Company of Company Common Stock made in connection with the
termination of employment of Company employees;

     (d) any amendment of any material term of any outstanding security of the
Company;

     (e) any incurrence, assumption or guarantee by the Company of any
indebtedness for borrowed money; or any issuance of any debt securities, other
than new convertible notes issued upon the exercise of preemptive rights arising
out of the issuance of the Notes and that have terms equivalent to those of the
Notes;

     (f) any creation or other incurrence by the Company of any material Lien on
any material asset;

     (g) any making of any loan, advance or capital contributions to or
investment in any Person, except for reasonable advances to employees and
consultants for travel and business expenses in the ordinary course of business
consistent with past practices; provided, that purchases of inventory and raw
materials by the Company in the ordinary course of business consistent with past
practice shall not be deemed to be investments for purposes of this Section
4.08(g);

     (h) any damage, destruction or other casualty loss (whether or not covered
by insurance) affecting the business or assets of the Company that has had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on the Company;

     (i) any transaction or commitment made, or any contract or agreement
entered into, by the Company relating to its assets or business (including the
acquisition or

24





--------------------------------------------------------------------------------



disposition of any assets) or any relinquishment by the Company of any contract
or other right, in either case material to the Company, other than those
contemplated by this Agreement or undertaken or entered into in the ordinary
course of business consistent with past practice;

     (j) any change in any method of accounting or accounting principles or
practice by the Company, except for any such change required by reason of a
concurrent change in GAAP;

     (k) any (i) grant of any severance or termination pay to (or amendment to
any existing arrangement with) any director, officer or employee of the Company,
(ii) increase in benefits payable to any director, officer or employee of the
Company under any existing severance or termination pay policies or employment
agreements, (iii) entering into any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
director, officer or employee of the Company, (iv) establishment, adoption or
amendment (except as required by applicable law) of any collective bargaining,
bonus, profit-sharing, thrift, pension, retirement, deferred compensation,
compensation, stock option, restricted stock, termination, severance or other
benefit plan, agreement, trust, fund, policy or arrangement covering or for the
benefit of any director, officer or employee of the Company or (v) increase in
compensation, bonus or other benefits payable to any director, officer or
employee of the Company;

     (l) any hiring, employment, or entry into a contract or agreement with any
new employees or independent contractors, except as contemplated by the hiring
plan attached hereto in Schedule 4.08(l);

     (m) any labor dispute, other than routine individual grievances, or any
activity or proceeding by a labor union or representative thereof to organize
any employees of the Company, which employees were not subject to a collective
bargaining agreement at the Company Balance Sheet Date, or any lockouts,
strikes, slowdowns, work stoppages or threats thereof by or with respect to such
employees;

     (n) any material Tax election made or changed, any annual Tax accounting
period changed, any method of Tax accounting adopted or changed, any material
amended Tax Returns or claims for material Tax refunds filed, any closing
agreement entered into, any material Tax claim, audit or assessment settled, or
any right to claim a material Tax refund, offset or other reduction in Tax
liability surrendered; or

     (o) any material change in the terms of agreements between the Company and
its customers or licensees, other than changes made in the ordinary course of
business consistent with past practice;

     (p) any capital expenditure, or commitment for a capital expenditure, for
additions or improvements to property, plant and equipment, other than as set
forth in Schedule 4.08(p) (which shall specify any capital expenditure of
$100,000 or more that is planned or expected as of the date of this Agreement);
or

25



--------------------------------------------------------------------------------



     (q) agreement by the Company or any officer or employee thereof in his or
her capacity as such to do any of the things described in the preceding clauses
(a) through (p) (other than negotiations with Parent and its representatives
regarding the transactions contemplated by this Agreement).

     Section 4.09. No Undisclosed Liabilities. There are no liabilities or
obligations of the Company of any kind whatsoever that are both reasonably
probable and material, and there is no existing condition, situation or set of
circumstances that could reasonably be expected to result in such a liability or
obligation, other than:

     (a) liabilities or obligations disclosed and provided for in the Company
Balance Sheet, and

     (b) liabilities or obligations incurred in the ordinary course of business
consistent with past practices since the Company Balance Sheet Date that would
not reasonably be expected to be, individually or in the aggregate, material to
the Company.

     Section 4.10. Compliance with Laws and Court Orders. The business of the
Company is and has at all times since its inception been conducted in compliance
in all material respects with, and to the Knowledge of the Company (a) is not
under investigation with respect to and (b) has not been threatened to be
charged with or given notice of any violation of, any applicable law, statute,
ordinance, rule, regulation, judgment, injunction, order or decree.

     Section 4.11. Agreements, Contracts and Commitments. (a) The Company is not
a party to or bound by:

>      (i) any lease or sublease (whether of real or personal property)
> providing for annual rentals of $50,000 or more;
> 
>      (ii) as of the date of this Agreement, any commitment for the purchase or
> license of materials, supplies, goods, services, equipment or other tangible
> or intangible assets providing for either (A) annual payments by the Company
> of $25,000 or more or (B) aggregate payments by the Company of $50,000 or
> more;
> 
>      (iii) as of the date of this Agreement, any license, sales, distribution
> or other similar agreement providing for the sale or license by the Company of
> materials, supplies, goods, services, equipment or other assets that provides
> for either (A) annual payments to the Company of $50,000 or more or (B)
> aggregate payments to the Company of $100,000 or more;
> 
>      (iv) any partnership, joint venture or other similar agreement or
> arrangement;
> 
>      (v) any agreement, contract or commitment relating to the acquisition or
> disposition of any business (whether by merger, sale of stock, sale of assets
> or otherwise);

26



--------------------------------------------------------------------------------



>      (vi) any agreement relating to indebtedness for borrowed money or the
> deferred purchase price of property (in either case, whether incurred,
> assumed, guaranteed or secured by any asset), except any such agreement with
> an aggregate outstanding principal amount not exceeding $50,000 and which may
> be prepaid on not more than 30 days notice without the payment of any penalty;
> 
>      (vii) except for agreements with customers by the Company in the ordinary
> course of business consistent with past practices, any option (other than
> employee stock options), license, franchise or similar agreement;
> 
>      (viii) any agency, dealer, sales representative, marketing, distribution,
> original equipment manufacturer, remarketer, joint marketing, channel partner
> or other similar agreement;
> 
>      (ix) except for agreements with customers that are ancillary to the sale
> of products to such customers in the ordinary course of business of the
> Company consistent with past practice, any development or collaboration
> agreement or other agreement for development of products and services for the
> Company;
> 
>      (x) any agreement that limits the freedom of the Company to compete in
> any line of business or with any Person or in any area or which could
> reasonably be expected to so limit the freedom of the Company after the
> Effective Time;
> 
>      (xi) any mortgages, indentures, loans or credit agreements, security
> agreements or other agreements or instruments relating to the borrowing of
> money or extension of credit, other than those mortgages, indentures, loans or
> credit agreements, security agreements or other agreements or instruments that
> are not, individually or in the aggregate, material to the Company;
> 
>      (xii) any agreement with any Affiliate of the Company, with any director
> or officer of the Company, or with any “associate” or any member of the
> “immediate family” (as such terms are respectively defined in Rules 12b-2 and
> 16a-1 of the 1934 Act) of any such director or officer; or
> 
>      (xiii) other than Employee Plans, any employment or consulting agreement,
> contract or commitment with an employee or individual consultant or
> salesperson or consulting or sales agreement, contract or commitment with a
> firm or other organization;
> 
>      (xiv) any employment or consulting agreement or any agreement with
> severance, change in control or similar arrangements, that will result in any
> obligation (absolute or contingent) of the Company to make any payment as a
> result of the consummation of the Merger, termination of employment or both;
> 
>      (xv) other than the Company Stock Option Plan, any agreement or plan,
> including, without limitation, any stock option plan, stock appreciation
> rights plan

27





--------------------------------------------------------------------------------



> or stock purchase plan, any of the benefits of which will be increased, or the
> vesting of benefits of which will be accelerated, by the occurrence of any of
> the transactions contemplated by this Agreement or the value of any of the
> benefits of which will be calculated on the basis of any of the transactions
> contemplated by this Agreement other than set forth on Schedule 4.11(a); or
> 
>      (xvi) any other agreement, commitment, arrangement or plan not made in
> the ordinary course of business that is material to the Company.

     (b) Each agreement, contract, plan, lease, arrangement or commitment
required to be disclosed pursuant to this Agreement (other than those that have
expired by their own terms) (each, a “Material Contract”) is a valid and binding
agreement of the Company, enforceable against the Company (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and by general equitable principles, and
regardless of whether enforceability is considered in a proceeding in equity or
at law), and is in full force and effect with respect to the Company and, to the
Knowledge of the Company, each other party thereto. The Company is not in
default or breach in any material respect (beyond any applicable notice and cure
period) under, and has fulfilled its material obligations under, the terms of
each such Material Contract. As of the date of this Agreement and to the
Knowledge of the Company, no other party to any Material Contract is in default
or breach or has failed to fulfill its obligations in any material respect under
the terms of any Material Contract. To the Knowledge of the Company, no event or
circumstance has occurred that, with notice or lapse of time or both, would
reasonably be expected to constitute any event of default under any Material
Contract. True and complete copies of each Material Contract have been made
available to Parent.

     (c) To the Knowledge of the Company, as of the date of this Agreement no
person is renegotiating, or has a right (absent any default or breach of a
Material Contract) pursuant to the terms of any Material Contract to
renegotiate, any material amount paid or payable to the Company under any
Material Contract or any other material term or provision of any Material
Contract. As of the date of this Agreement, the Company has not received any
written or verbal indication of an intention to terminate any of the Material
Contracts by any of the parties to any of the Material Contracts.

     (d) To the Knowledge of the Company, without giving effect to the Merger
and the other transactions contemplated by this Agreement, the Company will be
able to fulfill, when due, all of its obligations under the Material Contracts
that remain to be performed after the date hereof.

     (e) The transactions contemplated by this Agreement will not give rise to
any material notice or consent requirements or rights of termination under any
contract disclosed in response to Section 4.11(a) .

28



--------------------------------------------------------------------------------



     Section 4.12. Litigation. As of the date of this Agreement, there is no
material action, suit, investigation or proceeding pending against, or, to the
Knowledge of the Company, threatened against, the Company or, to the Knowledge
of the Company, pending or threatened against any present or former officer,
director or employee of the Company or any other Person, in each case for whom
the Company would reasonably be expected to be liable or any of their respective
properties or that in any manner challenges or seeks to prevent, enjoin, alter
or materially delay the Merger or any of the other transactions contemplated
hereby before any court or arbitrator or before or by any governmental body,
agency or official, domestic, foreign or supranational.

     Section 4.13. Finders’ Fees. There is no investment banker, broker, finder
or other intermediary that has been retained by or is authorized to act on
behalf of the Company who might be entitled to any fee or commission from the
Company or any of its Affiliates in connection with the transactions
contemplated by this Agreement.

     Section 4.14. Tax Representations. The Company represents and warrants to
Parent as of the date hereof and as of the Effective Time that:

     (a) Filing and Payment. (i) All income and other material Tax returns,
statements, reports, elections, declarations, disclosures, schedules and forms
(including estimated tax or information returns and reports) required to be
filed with any Taxing Authority (“Returns”) with respect to any Pre-Closing Tax
Period by or on behalf of the Company have, to the extent required to be filed
on or before the date hereof, been filed when due in accordance with all
applicable laws; (ii) as of the time of filing, such Returns were true and
complete in all material respects; and (iii) all Taxes shown as due and payable
on the Returns that have been filed have been timely paid, or withheld and
remitted to the appropriate Taxing Authority.

     (b) Financial Records. (i) The charges, accruals and reserves for Taxes
with respect to the Company reflected on the books of the Company (excluding any
provision for deferred income taxes reflecting differences between the treatment
of items for accounting and income tax purposes) are adequate to cover material
Tax liabilities accruing through the end of the last period for which the
Company ordinarily records items on its books; (ii) since the end of the last
period for which the Company ordinarily records items on its books, the Company
has not incurred any Taxes, other than in the ordinary course of business; and
(iii) all information set forth in the Company Balance Sheet (including the
notes thereto) relating to Tax matters is true and complete in all material
respects.

     (c) Procedure and Compliance. (i) All federal Returns filed with respect to
the Company through the Tax year ended December 31, 2000 have been examined and
closed or are Returns with respect to which the applicable period for assessment
under applicable law, after giving effect to extensions or waivers, has expired;
(ii) neither the Company nor any member of any affiliated, consolidated,
combined or unitary group of which the Company is or has been a member has
granted any extension or waiver of the statute of limitations period applicable
to any Return, which period (after giving effect to such extension or waiver)
has not yet expired; (iii) no adjustment that would materially

29



--------------------------------------------------------------------------------



increase the Tax liability, or materially reduce any Tax Asset, of the Company
has been made, proposed or threatened in writing by a Taxing Authority during
any audit of a Pre-Closing Tax Period which would reasonably be expected to be
made, proposed or threatened in an audit of any subsequent Pre-Closing Tax
Period or Post-Closing Tax Period; and (iv) there is no claim, audit, action,
suit, proceeding or investigation now pending or threatened in writing against
or with respect to the Company in respect of any Tax or Tax Asset.

     (d) Taxing Jurisdictions. Schedule 4.14(d) sets forth a list of all
jurisdictions (whether foreign or domestic) to which any Tax is properly payable
by the Company. No claim has ever been made by a Taxing Authority in a
jurisdiction where the Company does not file Returns that the Company is or may
be subject to taxation in that jurisdiction.

     (e) Tax Sharing, Consolidation and Similar Arrangements. (i) The Company
has not been a member of an affiliated, consolidated, combined or unitary group
other than one of which the Company was the common parent, or made any election
or participated in any arrangement whereby any Tax liability or any Tax Asset of
the Company was determined or taken into account for Tax purposes with reference
to or in conjunction with any Tax liability or any Tax Asset of any other
person; (ii) the Company is not party to any Tax Sharing Agreement or to any
other agreement or arrangement referred to in clause (ii) or (iii) of the
definition of “Tax”; and (iii) the Company has not entered into any agreement or
arrangement with any Taxing Authority with regard to the Tax liability of the
Company affecting any Tax period for which the applicable statute of
limitations, after giving effect to extensions or waivers, has not expired.

     (f) Certain Elections, Agreements and Arrangements. (i) No election has
been made under Treasury Regulations Section 1.7701 -3 or any similar provision
of Tax law to treat the Company as an association, corporation or partnership;
(ii) the Company is not disregarded as an entity for Tax purposes; (iii) during
the five-year period ending on the date hereof, the Company was not a
distributing corporation or a controlled corporation in a transaction intended
to be governed by Section 355 of the Code; and (iv) the Company is not a party
to any understanding or arrangement described in Section 6662(d)(2)(C)(ii) of
the Code, and has not “participated” in a “reportable transaction” within the
meaning of Treasury Regulations Section 1.6011 -4.

     (g) Property and Leases. None of the property owned by the Company is
“tax-exempt use property” within the meaning of Section 168(h) of the Code.

     (h) Post-Closing Attributes. The Company will not be required to include
any adjustment in taxable income for any Post-Closing Tax Period under Section
481(c) of the Code (or any similar provision of the Tax laws of any
jurisdiction) as a result of a change in method of accounting for a Pre-Closing
Tax Period.

     Section 4.15. Employee Matters and Employment Benefit Plans. (a) Schedule
4.15(a) contains a correct and complete list identifying each “employee benefit
plan”, as

30





--------------------------------------------------------------------------------



defined in Section 3(3) of ERISA, each employment, severance or similar
contract, plan, arrangement or policy and each other plan or arrangement
(written or oral) providing for compensation, bonuses, profit-sharing, stock
option or other stock related rights or other forms of incentive or deferred
compensation, vacation benefits, health or medical benefits, employee assistance
program, disability or sick leave benefits, severance benefits and
post-employment or retirement benefits (including compensation, pension, health,
medical or life insurance benefits) which is maintained, administered or
contributed to by the Company or any of its Affiliates and covers any current or
former employee, director or independent contractor of the Company, or with
respect to which the Company has any liability. Copies of such plans (and, if
applicable, related trust or funding agreements or insurance policies) and all
amendments thereto and written interpretations thereof have been made available
to Parent together with the most recent annual report (Form 5500 including, if
applicable, Schedule B thereto) prepared in connection with any such plan or
trust. Such plans are referred to collectively herein as the “Employee Plans”.

     (b) Neither the Company nor any ERISA Affiliate nor any predecessor thereof
does or is required to sponsor, maintain or contribute to, or has in the past
sponsored, maintained or contributed to, any Employee Plan subject to Title IV
of ERISA.

     (c) Neither the Company nor any ERISA Affiliate nor any predecessor thereof
does or is required to contribute to, or has in the past contributed to, any
multiemployer plan, as defined in Section 3(37) of ERISA (a “Multiemployer
Plan”).

     (d) All the Employee Plans that are intended to be qualified under Section
401(a) of the Code have received determination, opinion or advisory letters from
the Internal Revenue Service to the effect that such Employee Plans are
qualified and the plans and trusts related thereto are exempt from federal
income taxes under Sections 401(a) and 501(a), respectively, of the Code, or the
Company has remaining a period of time under applicable U.S. Department of the
Treasury regulations or Internal Revenue Service pronouncements in which to
apply for such a letter and to make any amendments necessary to obtain a
favorable determination as to the qualified status of each such Employee Plan.
To the Company’s Knowledge, no such determination, opinion or advisory letter
has been revoked and revocation has not been threatened, and no such Employee
Plan has been amended or operated since the date of its most recent
determination letter or application therefor in any respect, and no act or
omission has occurred, that would reasonably be expected to adversely affect its
qualification.

     (e) Each Employee Plan has been maintained in material compliance with its
terms and with the requirements prescribed by any and all statutes, orders,
rules and regulations, including but not limited to ERISA and the Code, which
are applicable to such Employee Plan. To the Knowledge of the Company, no
material events have occurred with respect to any Employee Plan that could
result in payment or assessment by or against the Company of any material excise
taxes under Sections 4972, 4975, 4976, 4977, 4979, 4980B, 4980D, 4980E or 5000
of the Code.

31



--------------------------------------------------------------------------------



     (f) The consummation of the transactions contemplated by this Agreement
will not (either alone or together with any other event) entitle any current or
former employee, director or independent contractor of the Company to severance
pay, bonus, retirement or similar benefit or accelerate the time of payment or
vesting or trigger any payment of funding (through a grantor trust or otherwise)
of compensation or benefits under, increase the amount payable or trigger any
other material obligation pursuant to, any Employee Plan or any other employment
or benefit arrangement.

     (g) There is no contract, plan or arrangement (written or otherwise)
covering any current or former employee, director or independent contractor of
the Company that, individually or collectively, could give rise to the payment
of any amount that would not be deductible pursuant to the terms of Section 280G
of the Code.

     (h) The Company does not have any liability in respect of post-employment
or post-retirement health, medical or life insurance benefits for retired,
former or current employees of the Company except as required to avoid excise
tax under Section 4980B of the Code. Each Employee Plan providing health or
medical benefits can be amended, terminated or otherwise discontinued after the
Effective Time, without material liability to the Parent or the Company (other
than ordinary administration expenses).

     (i) All contributions and payments accrued under each Employee Plan,
determined in accordance with prior funding and accrual practices, as adjusted
to include proportional accruals for the period ending as of the date hereof,
have been discharged and paid on or prior to the date hereof except to the
extent reflected as a liability on the Company Balance Sheet.

     (j) There has been no amendment to, written interpretation or announcement
(whether or not written) by the Company or any of its Affiliates relating to, or
change in employee participation or coverage under, an Employee Plan which could
increase materially the expense of maintaining such Employee Plan above the
level of the expense incurred in respect thereof for the fiscal year ended
December 31, 2004.

     (k) The Company is not a party to or subject to, or is currently
negotiating in connection with entering into, any collective bargaining
agreement or other contract or understanding with a labor union or organization.

     (l) There is no action, suit, investigation, audit or proceeding pending
against or involving or, to the Knowledge of the Company, threatened against or
involving, any Employee Plan before any court or arbitrator or any state,
federal or local governmental body, agency or official.

     (m) The Company is in material compliance with all currently applicable
laws respecting employment and employment practices, terms and conditions of
employment and wages and hours, and is not engaged in any unfair labor practice.
There is no unfair labor practice complaint pending or, to the Knowledge of the
Company, threatened against the Company before the National Labor Relations
Board.

32



--------------------------------------------------------------------------------



     (n) The Company has not engaged in any workforce reduction within the last
90 days which, alone or when aggregated with any other workforce reduction
before or after the date hereof, would trigger obligations under the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), or any similar
state or local laws regulating layoffs or employment terminations, with respect
to its employees.

     (o) The Company has provided to Parent a true and complete list of the
names, titles (if applicable), annual salaries or wage rates and other
compensation of all employees of the Company. The Company has no Knowledge that
any of its officers or any other key employee of the Company intends to resign
or retire as a result of the transactions contemplated by this Agreement or
otherwise within one year after the Effective Time.

     Section 4.16. Title of Properties; Absence of Liens and Encumbrances;
Condition of Equipment. (a) The Company does not own any real property and has
never owned any real property. Schedule 4.16(a) sets forth a list of all real
property currently leased by the Company. All such leases are in full force and
effect and enforceable by the Company (except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and by general equitable principles, and regardless
of whether enforceability is considered in a proceeding in equity or at law).
The Company has heretofore made available to Parent true and complete copies of
all such leases.

     (b) The Company has good and valid title to, or, in the case of leased
properties and assets, valid leasehold interests in, all of their tangible
properties and assets, real, personal and mixed, used or held for use in their
respective businesses, free and clear of any Liens, except as reflected in the
Company Balance Sheet and except for Liens for Taxes not yet due and payable,
municipal and zoning ordinances, easements for public utilities and such
imperfections of title and encumbrances, if any, which are not material in
character, amount or extent, and which do not materially interfere with the
present use, of the property subject thereto or affected thereby.

     (c) Schedule 4.16(c) lists all items of equipment (the “Equipment”) owned
or leased by the Company with a book value for each individual item in excess of
$25,000 and such Equipment is, in the aggregate, in all material respects, (i)
adequate for the conduct of the business of the Company as currently conducted
and (ii) in reasonable operating condition, regularly and properly maintained,
subject to normal wear and tear.

     Section 4.17. Products and Services. To the Knowledge of the Company, each
of the products and services produced, sold or licensed by the Company is, and
at all times up to and including the sale thereof has been, (a) in compliance in
all material respects with all applicable federal, state, local and foreign laws
and regulations and (b) fit for the ordinary purposes for which it is intended
to be used. The Company’s products conform in all material respects to the
respective specifications therefor.

33



--------------------------------------------------------------------------------



     Section 4.18. Intellectual Property. (a) Schedule 4.18(a)(i) contains a
true and complete list of all Registered Intellectual Property Rights. Schedule
4.18(a)(ii) contains a true and complete list of all material agreements
(whether written or otherwise, including license agreements, research
agreements, development agreements, distribution agreements, settlement
agreements, consent to use agreements and covenants not to sue, but excluding
licenses for commercial off the shelf computer software that are generally
available on nondiscriminatory pricing terms) to which the Company is a party or
otherwise bound and pursuant to which the Company grants or obtains the right to
use or a covenant not to be sued under, any Intellectual Property Right,
indicating as to each whether the Company is a grantor or grantee, other than
agreements for sale or distribution of products to Company’s customers, and/or
licenses or covenants not to sue for the use thereof by such customers, under
agreements substantially similar to Company’s standard customer agreement or
other existing agreements, in each case previously furnished to Parent.

     (b) To the Knowledge of the Company, the Licensed Intellectual Property
Rights and the Owned Intellectual Property Rights together constitute all the
Intellectual Property Rights necessary to, or used or held for use in, the
conduct of the business of the Company as conducted on the date of this
Agreement and as proposed by the Company to be conducted. There exist no
restrictions on the Company’s disclosure, use, license or transfer of the Owned
Intellectual Property Rights. The consummation of the transactions contemplated
by this Agreement will not alter, encumber, impair or extinguish any Owned
Intellectual Property Rights or Licensed Intellectual Property Rights, except in
each case as would not be material to the Company.

     (c) The Company has not given to any Person an indemnity in connection with
any Intellectual Property Right, other than indemnities that arise under a
standard form sales contract of the Company, a copy of which is attached in
Schedule 4.18(c) .

     (d) To the Knowledge of the Company, the Company has not infringed,
misappropriated or otherwise violated any Intellectual Property Right of any
third person. As of the date of this Agreement, there is no claim, action, suit,
investigation or proceeding pending against, or, to the Knowledge of the
Company, threatened against the Company or any present or former officer,
director or employee of the Company, or, to the Knowledge of the Company, with
respect to which the Licensed Intellectual Property Rights are at issue, (i)
based upon, or challenging or seeking to deny or restrict, the rights of the
Company in any of the Owned Intellectual Property Rights or the Licensed
Intellectual Property Rights, (ii) alleging that the use, by or under authority
of the Company, of the Owned Intellectual Property Rights or the Licensed
Intellectual Property Rights or of any services provided, processes used or
products manufactured, used, imported, offered for sale or sold by the Company
do or may conflict with, misappropriate, infringe or otherwise violate any
Intellectual Property Right of any third party or (iii) alleging that the
Company has infringed, misappropriated or otherwise violated any Intellectual
Property Right of any third party. As of the date of this Agreement, the Company
has not received from any third party an offer to license any Intellectual
Property Right of such third party in connection with an allegation that the

34



--------------------------------------------------------------------------------



Company has infringed, misappropriated or otherwise violated such Intellectual
Property Right.

     (e) None of the Owned Intellectual Property Rights and, to the Knowledge of
the Company, none of the Licensed Intellectual Property Rights has been adjudged
invalid or unenforceable in whole or part, nor as of the date of this Agreement
has the Company received from any third party a communication alleging that any
such Owned Intellectual Property Rights and Licensed Intellectual Property
Rights are invalid or unenforceable in whole or part. To the Knowledge of the
Company, all of the Owned Intellectual Property Rights that fall within clauses
(i), (ii), (iv), (v) and (viii) of the definition of Intellectual Property
Rights contained in Section 1.01(a) hereof and such of the Licensed Intellectual
Property Rights as are exclusively licensed to the Company are valid and
enforceable.

     (f) The Company is the sole owner of all Registered Intellectual Property
Rights and holds all right, title and interest in and to all Registered
Intellectual Property Rights and, to the extent licensed to the Company, the
Licensed Intellectual Property Rights, free and clear of any Lien (except, with
respect to Licensed Intellectual Property Rights, encumbrances set forth in the
applicable license or other agreement conveying rights to the Company). In each
case where a patent or patent application, trademark registration or trademark
application, service mark registration or service mark application, or copyright
registration or copyright application included in the Owned Intellectual
Property is held by assignment, the assignment has been duly recorded with the
governmental authority from which the patent or registration issued or before
which the application or application for registration is pending. The Company
has taken all actions reasonably necessary to the business of the Company as
presently conducted to maintain and protect the Owned Intellectual Property
Rights and its rights in the Licensed Intellectual Property Rights, including
payment of applicable maintenance fees and filing of applicable statements of
use.

     (g) To the Knowledge of the Company, no Person has infringed,
misappropriated or otherwise violated any Owned Intellectual Property Right or
Licensed Intellectual Property Right in a manner that would have a material
effect on the operation of the business of the Company. The Company has taken
reasonable steps to maintain the confidentiality of all Intellectual Property
Rights of the Company that are material to the business of the Company as
presently conducted and the value of which to the Company is contingent upon
maintaining the confidentiality thereof. None of the Intellectual Property
Rights of the Company that are material to the business of the Company as
presently conducted and the value of which to the Company is contingent upon
maintaining the confidentiality thereof, has been disclosed by the Company or,
to the Knowledge of the Company, by any other Person other than to (i)
employees, representatives and agents of the Company, all of whom are bound by
written confidentiality agreements substantially in the form previously
disclosed to Buyer and (ii) those third parties who have executed reasonable
nondisclosure agreements with the Company.

35



--------------------------------------------------------------------------------



     (h) The Company has taken reasonable steps to preserve and maintain
reasonably complete notes and records relating to the Owned Intellectual
Property Rights and the Licensed Intellectual Property Rights material to the
conduct of the Company’s business as of the date of this Agreement.

     (i) Each of the patents and patent applications set forth in Schedule
4.18(a)(i) has been prosecuted in material compliance with all applicable rules,
policies, and procedures of the United States Patent and Trademark Office or
applicable foreign patent agencies. With respect to pending applications and
applications for registration of the Owned Intellectual Property Rights and the
Licensed Intellectual Property Rights that are material to the business or
operation of the Company, the Company has not been notified that any such
application or application for registration will not be granted with coverage
that is at least substantially equivalent to the latest amended version of the
pending application or application for registration. None of the trademarks,
service marks, applications for trademarks and applications for service marks
included in the Owned Intellectual Property Rights that are material to the
business or operation of the Company has been the subject of an opposition or
cancellation procedure. None of the patents and patent applications included in
the Owned Intellectual Property Rights that are material to the business or
operation of the Company has been the subject of an interference, protest,
public use proceeding or third party reexamination request.

     (j) All products sold by the Company or, to the Knowledge of the Company,
by any licensee of the Company and covered by a patent, trademark or copyright
included in the Owned Intellectual Property Rights have been marked with the
notice (applicable as of the date thereof) of all nations in which such product
was sold requiring such notice in order to collect damages.

     (k) To the extent that any Intellectual Property Right that is material to
the conduct of the business of the Company as presently conducted has been
developed or created by a third party (including any current or former employee
of the Company) for the Company, the Company has a written agreement with such
third party with respect thereto, and the Company thereby either (i) has
obtained ownership of and is the exclusive owner of, or (ii) has obtained a
valid right to exploit, sufficient for the conduct of its business as presently
conducted, such Intellectual Property Right.

     (l) No government funding or facilities of a university, college or other
educational institution was used in the development of any Intellectual Property
Rights included in the Owned Intellectual Property Rights or, to the Knowledge
of the Company, any exclusively licensed Licensed Intellectual Property Rights.
To the Knowledge of the Company, no current or former employee, consultant or
independent contractor, who was involved in, or who contributed to, the creation
or development of any Intellectual Property Rights included in the Owned
Intellectual Property Rights or any exclusively licensed Licensed Intellectual
Property Rights, has performed services for the government or a university,
college, or other educational institution in a manner inconsistent with the
Company’s rights in and to such Owned Intellectual Property Rights or
exclusively licensed Licensed Intellectual Property Rights. No Person other than
the Company possesses any current or contingent right to license, sell or
otherwise distribute

36



--------------------------------------------------------------------------------



products or services utilizing the Owned Intellectual Property Rights that fall
within clauses (i), (ii), (iv), (v) and (viii) of the definition of Intellectual
Property Rights contained in Section 1.01(a) hereof or any exclusively licensed
Licensed Intellectual Property Rights, except (i) as disclosed in agreements
listed in the Disclosure Schedules and (ii) in the case of Licensed Intellectual
Property Rights, for the respective licensors thereof.

     (m) There are no actions that must be taken by the Company within 90 days
following the Closing Date, including the payment of any registration,
maintenance or renewal fees or the filing of any responses to office actions by
the patent, copyright, trademark or other authorities in the United States or
foreign jurisdictions, documents, applications or certificates for the purposes
of obtaining, maintaining, perfecting or preserving or renewing any patents and
patent applications, registered copyrights and copyright applications,
registered trademarks and trademark applications and any other Intellectual
Property Right that is the subject of an application, certificate, filing,
registration or other document issued by, filed with, or recorded by, any
private, state, government or other public legal authority (“Registered
Intellectual Property Rights”) included in the Owned Intellectual Property
Rights or exclusively licensed with the right to control prosecution or
maintenance and included in the Licensed Intellectual Property Rights.

     (n) The Company has not received a written opinion of counsel with respect
to the invalidity, non-infringement or unenforceability of any patent or patent
application.

     (o) As of the date of this Agreement, no Person other than the Company
possesses any current or contingent rights to any source code that is part of
the Owned Intellectual Property Rights other than in connection with any
software escrow arrangement entered into between the Company and its customers
in the ordinary course of business pursuant to a written agreement, in the form
of or substantially similar to the Company’s standard form of software escrow
agreement substantially in the form previously furnished to Parent.

     (p) To the Knowledge of the Company, the source code relating to the
software included in the Owned Intellectual Property Rights has been maintained
in strict confidence and have been disclosed by the Company only to (i) those of
its employees and contractors who reasonably have a “need to know” the contents
thereof in connection with the performance of their duties to the Company and
who have executed nondisclosure agreements with the Company substantially in the
form previously furnished to Buyer; and (ii) those third parties who have
executed nondisclosure agreements with the Company substantially in the form
previously furnished to Parent.

     (q) To the Knowledge of the Company, none of the software included in the
Owned Intellectual Property Rights or distributed by the Company contains any
software code that is licensed to the Company under any terms or conditions that
require that any such software be (i) made available or distributed in source
code form; (ii) licensed for the purpose of making derivative works; (iii)
licensed under terms that allow reverse

37



--------------------------------------------------------------------------------



engineering, reverse assembly or disassembly of any kind; or (iv)
redistributable at no charge.

     (r) It is the practice of Company to scan with commercially available virus
scan software the software used in the business of the Company as currently
conducted that are capable of being scanned for viruses. To the Knowledge of the
Company, none of the software included in the Owned Intellectual Property Rights
or any exclusively licensed Licensed Intellectual Property Rights and that is
used or held for use in the conduct of the business of the Company as currently
conducted contains any computer code designed to disrupt, disable or harm in any
manner the operation of any software or hardware; provided, however, that the
foregoing referenced computer code shall not include any code that prevents the
licensee from exceeding the number of licensed seats or simultaneous users,
discontinues use of the software if the term of the license is exceeded without
renewal or otherwise seeks to prevent a licensee from exceeding its permitted
license to the software. To the Knowledge of the Company, none of the software
included in the Owned Intellectual Property Rights or the Licensed Intellectual
Property Rights and that is used in the business of the Company as currently
conducted contains any worm, bomb, backdoor, clock, timer, or other disabling
device code, design or routine which can cause software to be erased,
inoperable, or otherwise incapable of being used, either automatically or upon
command by any person; provided, however, that the foregoing referenced computer
code shall not include any code that prevents the licensee from exceeding the
number of licensed seats or simultaneous users, discontinues use of the software
if the term of the license is exceeded without renewal or otherwise seeks to
prevent a licensee from exceeding its permitted license to the software.

     Section 4.19. Insurance Coverage. Schedule 4.19 contains (i) a complete and
accurate list of, and the Company has made available to Parent true and complete
copies of, all insurance policies and fidelity bonds relating to the assets,
business, operations, employees, officers or directors of the Company and (ii) a
complete and accurate list of all claims by the Company pending under any of
such policies or bonds. As of the date of this Agreement, there is no claim by
the Company pending under any of such policies or bonds as to which coverage has
been questioned, denied or disputed by the underwriters of such policies or
bonds or in respect of which such underwriters have reserved their rights. All
premiums payable under all such policies and bonds have been timely paid and the
Company has otherwise complied in all material respects with the terms and
conditions of all such policies and bonds. Such policies of insurance and bonds
(or other policies and bonds providing substantially similar insurance coverage)
have been in effect since 2001 and remain in full force and effect. The Company
has no Knowledge of any threatened termination of, premium increase with respect
to, or material alteration of coverage under, any of such policies or bonds. The
Company shall after the Effective Time continue to have coverage under such
policies and bonds with respect to events occurring prior to the Effective Time.

     Section 4.20. Licenses and Permits. Schedule 4.20 correctly lists each
material license, franchise, permit, certificate, approval or other similar
authorization necessary for the operation of the business of the Company as
conducted as of the date of this Agreement (the “Permits”) together with the
name of the government agency or entity

38



--------------------------------------------------------------------------------



issuing such Permit. The Permits are valid and in full force and effect. The
Company is not in material default under, and no condition exists that with
notice or lapse of time or both would reasonably be expected to constitute a
material default under, the Permits. None of the Permits will be terminated or
materially impaired or become terminable, in whole or in part, as a result of
the transactions contemplated hereby. The Company has made all material filings
with governmental entities and have received all material permits,
registrations, licenses, franchises, certifications and other approvals
necessary to conduct and operate its business as currently conducted or operated
by it and to permit the Company to own or use its assets in the manner in which
such assets are currently owned or used.

     Section 4.21. Receivables. The Company has made available to Parent a list
of all accounts receivable of the Company as of March 31, 2005, along with a
statement of days elapsed since invoice.

Section 4.22. Environmental Matters. (a) Except as set forth in Schedule 4.22:

>      (i) no material notice, notification, demand, request for information,
> citation, summons or order has been received, no material complaint has been
> filed, no penalty has been assessed, and no material investigation, action,
> claim, suit, proceeding or review is pending or, to the Knowledge of the
> Company, is threatened by any governmental entity or other Person relating to
> or arising out of any Environmental Law;
> 
>      (ii) to the Knowledge of the Company, the Company is and has been in
> compliance in all material respects with all Environmental Laws and all
> Environmental Permits; and
> 
>      (iii) there are no material liabilities of or relating to the Company of
> any kind whatsoever, whether accrued, contingent, absolute, determined,
> determinable or otherwise arising under or relating to any Environmental Law,
> and to the Knowledge of the Company there are no facts, conditions, situations
> or set of circumstances that could reasonably be expected to result in or be
> the basis for any such material liability.

     (b) The Company has provided to Parent each environmental investigation,
study, audit, test, review or other environmental analysis conducted of which
the Company has Knowledge and which is in the Company’s possession and control
in relation to the current or prior business of the Company or any property or
facility now or previously owned or leased by the Company.

     (c) The Company does not own, lease or operate and has not owned, leased or
operated any real property, or conducted any operations, in New Jersey or
Connecticut.

     (d) For purposes of this Section 4.22, the term “Company” shall include any
entity that is, in whole or in part, a predecessor of the Company.

39





--------------------------------------------------------------------------------



     Section 4.23. Certain Interests. (a) To the Knowledge of the Company, none
of the shareholders of the Company owning 5% or more of the Company Common Stock
(calculated on an As-Converted basis) or any officer or director of the Company
and no member of such person’s “immediate family” (as such term is defined in
Rule 16a-1 of the 1934 Act):

>      (i) has been an officer, director or shareholder of any significant
> supplier or customer of the Company, or of any company which holds, directly
> or indirectly, 50% or more of the outstanding shares of any such supplier or
> customer, provided, however, that the ownership of securities representing not
> more than 1% of the outstanding voting power of any supplier or customer, and
> which are listed on any national securities exchange or traded actively in the
> national over-the-counter market, shall not be deemed to be a “shareholder” as
> long as the person owning such securities has no other connection or
> relationship with such supplier or customer;
> 
>      (ii) is a party to or directly or indirectly interested in any license,
> partnership or alliance agreement with the Company;
> 
>      (iii) owns, directly or indirectly, in whole or in part, or has any other
> interest in any tangible or intangible property which the Company uses or has
> used in the conduct of its business or otherwise (except for any such
> ownership or interest resulting from the ownership of securities in a public
> company); or
> 
>      (iv) has outstanding any indebtedness to the Company.

     (b) Except for the payment of employee compensation and consulting fees in
the ordinary course of business, the Company does not have any liability or any
other obligation of any nature whatsoever to any shareholder of the Company or
any affiliate thereof or to any officer or director of the Company or, to the
Knowledge of the Company, to any immediate relative or spouse (or immediate
relative of such spouse) of any such officer or director.

     (c) There have been no transactions between the Company and any Affiliate
since the Company Balance Sheet Date. There are no agreements or understandings
now in effect between the Company and any Affiliate. The Company Disclosure
Schedule (x) states the amounts due from the Company to any Affiliate and the
amounts due from any Affiliate to the Company, (y) describes the transactions
out of which such amounts arose and (z) describes any interest of any Affiliate
in any supplier or customer of, or any other entity that has had business
dealings with the Company since the Company Balance Sheet Date. After the
Effective Time, there will be no obligations or other liabilities, including
inter-company obligations, between the Company, on the one hand, and any
Affiliate, on the other hand.

     Section 4.24. Customers; Suppliers. Schedule 4.24 sets forth the names of
the ten most significant customers (by dollar amount of sales) of the Company
for the year

40





--------------------------------------------------------------------------------



ended December 31, 2004, and the period from January 1, 2005 through March 31,
2005, and the dollar amount of sales for each such customer during such periods.

     Section 4.25. Books and Records. The books of account and other financial
records of the Company have been maintained in accordance with sound business
practices. The minute books of the Company contain records of all corporate
action taken by the shareholders, the Board of Directors and any committees of
the Board of Directors of the Company. At the Effective Time, all of those books
and records will be in the possession of the Company. The Company has previously
disclosed all of these books and records to Parent.

     Section 4.26. Tax Treatment. Except in the case in which the Merger is an
All-Cash Transaction, neither the Company nor any of its Affiliates has taken or
agreed to take any action, or is aware of any fact or circumstances that would
reasonably be expected to prevent the Merger from qualifying as a reorganization
within the meaning of Section 368 of the Code (a “368 Reorganization”).

     Section 4.27. Final Working Capital. The Final Working Capital of the
Company will, when delivered or determined pursuant to Section 2.02 hereof, (i)
accurately reflect the Working Capital of the Company as of the Closing Date,
(ii) be based upon balance sheet line items and accounts of the Company
calculated in accordance with GAAP applied consistently with respect to the
accounting policies, practices and procedures used in the preparation of the
Company Balance Sheet and (iii) otherwise be prepared in accordance with this
Agreement.

     Section 4.28. Additional Representations. The Company represents and
warrants to Parent that each of the statements contained in Schedule 4.28 are
true and complete.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PARENT

     Parent represents and warrants to the Company that:

     Section 5.01. Corporate Existence and Power. Each of Parent and Merger
Subsidiary is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
corporate powers and all governmental licenses, authorizations, permits,
consents and approvals required to carry on its business as now conducted,
except for those licenses, authorizations, permits, consents and approvals the
absence of which would not have, individually or in the aggregate, a Material
Adverse Effect on Parent. Since the date of its incorporation, Merger Subsidiary
has not engaged in any activities other than in connection with or as
contemplated by this Agreement.

     Section 5.02. Corporate Authorization. The execution, delivery and
performance by Parent and Merger Subsidiary of this Agreement and the Escrow

41





--------------------------------------------------------------------------------



Agreement and the consummation by Parent and Merger Subsidiary of the
transactions contemplated hereby and thereby are within the corporate powers of
Parent and Merger Subsidiary and have been duly authorized by all necessary
corporate action. This Agreement, assuming due authorization, execution and
delivery by the other parties hereto, constitutes a valid and binding agreement
of each of Parent and Merger Subsidiary enforceable against Parent and Merger
Subsidiary in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and by general equitable principles (regardless of
whether enforceability is considered in a proceeding in equity or at law.

     Section 5.03. Governmental Authorization. The execution, delivery and
performance by Parent and Merger Subsidiary of this Agreement and the
consummation by Parent and Merger Subsidiary of the transactions contemplated
hereby require no action by or in respect of, or filing with, any governmental
body, agency, official or authority, domestic, foreign or supranational, other
than (i) the filing of a certificate of merger with respect to the Merger with
the California Secretary of State and appropriate documents with the relevant
authorities of other states in which Parent is qualified to do business, (ii)
compliance with any applicable requirements of the HSR Act, (iii) compliance
with any applicable requirements of the 1933 Act, the 1934 Act and any other
applicable securities or takeover laws, whether state or foreign, (iv) the
filing of the Registration Statement and a declaration by the SEC that such
Registration Statement is effective, and (v) any actions or filings the absence
of which could not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect on Parent or materially to impair the
ability of Parent and Merger Subsidiary to consummate the transactions
contemplated by this Agreement.

     Section 5.04. Non-Contravention. The execution, delivery and performance by
Parent and Merger Subsidiary of this Agreement and the consummation by Parent
and Merger Subsidiary of the transactions contemplated hereby do not and will
not (i) contravene, conflict with, or result in any violation or breach of any
provision of the certificate of incorporation or bylaws of Parent or the
certificate of incorporation or bylaws of Merger Subsidiary, or (ii) assuming
compliance with the matters referred to in Section 5.03, contravene, conflict
with, or result in any violation or breach of any provision of any law, rule,
regulation, judgment, injunction, order or decree, except for such
contraventions, conflicts and violations that would not be reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect on Parent
or materially to impair the ability of Parent and Merger Subsidiary to
consummate the transactions contemplated by this Agreement.

     Section 5.05. SEC Filings. (a) Parent has timely filed with the SEC, and
has made available to the Company, all forms, exhibits, reports, statements,
schedules, registration statements and other documents required to be filed with
the SEC under the 1934 Act since December 31, 2004 and its proxy statement and
related materials as required by Regulation 14A under the 1934 Act for the
annual meeting of shareholders for the fiscal year ended December 31, 2004 (the
documents referred to in this Section

42



--------------------------------------------------------------------------------



5.05 and any documents filed by Parent with the SEC between the date of this
Agreement and the Closing Date, collectively, the “Parent SEC Documents”).

     (b) As of its filing date (and, in the case of a proxy statement, on the
date of mailing), each Parent SEC Document (including, without limitation, any
financial statements or schedules included therein) complied in all material
respects with the applicable requirements of the 1934 Act.

     (c) As of its filing date (and, in the case of a proxy statement, on the
date of mailing), each Parent SEC Document (including, without limitation, any
financial statements or schedules included therein) did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

     (d) The financial statements (including the related notes and schedules) of
Parent included in the Parent SEC Documents were prepared in accordance with
GAAP during the periods involved (except as may be indicated in the notes
thereto) and fairly present (subject in the case of unaudited statements to
normal, recurring and year-end audit adjustments) in all material respects the
consolidated financial position of Parent as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then
ended.

     (e) The chief executive officer and chief financial officer of Parent have
made all certifications required by, and would be able to make such
certifications as of the date hereof and as of the Closing Date as if required
to be made as of such dates pursuant to, Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any related rules and
regulations promulgated by the SEC, and the statements contained in any such
certifications are complete and correct, and the Company is otherwise in
compliance with all applicable effective provisions of the Sarbanes-Oxley Act
and the applicable listing and corporate governance rules of the Nasdaq Stock
Market.

     Section 5.06. Absence of Certain Changes. Between December 31, 2004 and the
date of this Agreement, the business of Parent and its Subsidiaries has been
conducted in the ordinary course consistent with past practices and there has
not been:

     (a) any event, occurrence, development or state of circumstances or facts
that has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Parent;

     (b) any amendment of any material term of any outstanding security of
Parent;

     (c) any sale of a material amount of assets (tangible or intangible) of
Parent, other than sales of products in the ordinary course of business
consistent with past practices;

43



--------------------------------------------------------------------------------



     (d) any change in any method of accounting or accounting principles or
practice by the Company or any of its Subsidiaries, except for any such change
required by reason of a concurrent change in GAAP; or

     (e) agreement by Parent or any officer thereof in their capacities as such
to do any of the things described in the preceding clauses (a) through (d).

     Section 5.07. Common Stock. The shares of Parent Common Stock to be issued
as the Final Merger Consideration have been duly authorized and, when issued and
delivered in accordance with the terms of this Agreement, will have been validly
issued and will be fully paid and nonassessable and the issuance thereof is not
subject to any preemptive or other similar right.

     Section 5.08. Litigation. There is no material action, suit, investigation
or proceeding pending against, or, to the Knowledge of Parent, threatened
against, Parent or any of its Subsidiaries, or, to the Knowledge of Parent
pending or threatened against any present or former officer, director or
employee of Parent or any of its Subsidiaries or any other Person in each case
for whom Parent or any such Subsidiary would reasonably be expected to be liable
or any of their respective properties that in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the Merger or any of the other
transactions contemplated hereby before any court or arbitrator or before or by
any governmental body, agency or official, domestic, foreign or supranational.

     Section 5.09. Taxes. (a) All income and other material Returns required by
applicable law to be filed with any Taxing Authority by, or on behalf of, Parent
or any of its Subsidiaries have been filed when due in accordance with all
applicable laws, and all such material Returns are, or shall be at the time of
filing, true and complete in all material respects.

     (b) Parent and each of its Subsidiaries has paid (or has had paid on its
behalf) or has withheld and remitted to the appropriate Taxing Authority, or,
where payment is not yet due, has established (or has had established on its
behalf and for its sole benefit and recourse) in accordance with GAAP an
adequate accrual for all material Taxes through the end of the last period for
which Parent and its Subsidiaries ordinarily record items on their respective
books.

     (c) There is no claim, audit, action, suit, proceeding or investigation now
pending or threatened in writing against or with respect to Parent or its
Subsidiaries in respect of any Tax or Tax Asset.

     Section 5.10. Tax Treatment. Except in the case in which the Merger is an
All-Cash Transaction, neither Parent nor any of its Affiliates has taken or
agreed to take any action, or is aware of any fact or circumstance, that would
reasonably be expected to prevent the Merger from qualifying as a 368
Reorganization.

44



--------------------------------------------------------------------------------



ARTICLE 6
COVENANTS OF THE COMPANY

     The Company agrees that:

     Section 6.01. Conduct of the Company. Except as contemplated by this
Agreement or the transactions expressly contemplated hereby, or with the prior
written consent of Parent, from the date hereof until the Effective Time, the
Company shall conduct its business in the ordinary course consistent with past
practice and in compliance in all material respects with all applicable laws and
regulations, pay its debts and Taxes when due subject to good faith disputes
over such debts or Taxes, pay or perform other material obligations when due,
and use commercially reasonable efforts consistent with past practices and
policies to (i) preserve intact its present business organization, (ii) maintain
its properties in good operating condition (excepting ordinary wear and tear),
(iii) keep available the services of its present officers, employees and
contractors and (iv) preserve its relationships with customers, suppliers,
licensors, licensees and others with which it has business dealings. Without
limiting the generality of the foregoing, from the date hereof until the
Effective Time, without the prior written consent to Parent (which shall be
granted in Parent’s sole discretion), the Company shall not:

     (a) adopt or propose any change to its articles of incorporation or bylaws,
other than as specifically permitted by this Agreement;

     (b) issue, sell, pledge, dispose of, grant, encumber, or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of, (i) any shares of
its capital stock of any class, or any options, warrants, Company Convertible
Securities or other rights of any kind to acquire any shares of such capital
stock, or any other ownership interest (including, without limitation, any
phantom interest), of the Company, or (ii) any material assets of the Company,
except in each case for (1) the issuance of shares of Company Common Stock upon
the exercise of Company Stock Options or Company Warrants outstanding as of the
date of this Agreement in accordance with their terms or the conversion of
Company Preferred Stock, (2) the issuance of shares of Company Preferred Stock
upon the exercise of Company Warrants outstanding as of the date of this
Agreement in accordance with their terms, (3) the issuance of Company Stock
Options as contemplated by the hiring plan attached hereto in Schedule 4.08(l),
(4) the granting of Supplemental Options in accordance with Section 6.09 hereof
or (5) the issuance of convertible notes issued upon the exercise of preemptive
rights arising out of the issuance of the Notes and that have terms equivalent
to those of the Notes, or shares of Company Stock issuable upon the conversion
of any such Notes;

     (c) incur any liabilities other than in the ordinary course of business,
consistent with past practice;

     (d) enter into any licensing, distribution, sponsorship, advertising,
merchant program or other similar contracts, agreements, or obligations, other
than end-user license

45





--------------------------------------------------------------------------------



and maintenance contracts and agreements with customers in the ordinary course
of business consistent with past practice;

     (e) transfer or license to any person or entity or otherwise extend, amend
or modify in any material respect any Intellectual Property Rights of the
Company, other than in the ordinary course of business consistent with past
practice;

     (f) sell, lease, license or otherwise dispose of any material amount of
assets, securities or property, in each case except pursuant to contracts or
commitments existing as of the date of this Agreement which have been disclosed
to Parent prior to the date of this Agreement;

     (g) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets) any material interest in any corporation,
partnership, other business organization or any division thereof or any assets;

     (h) merge or consolidate with any other Person;

     (i) take any action that would make any representation and warranty of the
Company hereunder inaccurate in any respect at, or as of any time prior to, the
Effective Time or omit to take any action necessary to prevent any such
representation or warranty from being inaccurate in any respect at any such
time; or

     (j) enter into or amend any contract, agreement, commitment or arrangement
that, if fully performed, would not be permitted under this Section 6.01, or
otherwise agree or commit to do any of the things described in the preceding
clauses (a) through (i).

     Section 6.02. Shareholder Approval. The Company shall cause a meeting of
its shareholders (the “Company Shareholder Meeting”) to be duly called and held
as soon as reasonably practicable for approval and adoption of this Agreement
and the transactions contemplated hereby. Subject to the provisions of Section
6.03(b), the Board of Directors of the Company shall recommend approval and
adoption of this Agreement and the transactions contemplated by this Agreement
by the Company’s Shareholders. In connection with such meeting, the Company will
(a) promptly prepare and thereafter mail to the Company’s shareholders as
promptly as reasonably practicable a proxy statement and all other proxy
materials required by law for such meeting (the “Proxy Materials”), (b) unless
the Board of Directors of the Company effects a Change of Recommendation as
permitted by Section 6.03(b), use commercially reasonable efforts to obtain all
necessary approvals by its shareholders of this Agreement and the transactions
contemplated hereby and (c) otherwise comply with all legal requirements
applicable to the Company Shareholder Meeting and the solicitation of approvals
in connection therewith.

     Section 6.03. No Solicitation; Other Offers. (a) Subject to the provisions
of this Section 6.03, the Company shall not, nor shall the Company authorize or
permit any of its or their officers, directors, employees, investment bankers,
attorneys, accountants, consultants or other agents or advisors to, directly or
indirectly, (i) solicit, initiate or take

46



--------------------------------------------------------------------------------



any action to facilitate or encourage the submission of any Acquisition
Proposal, (ii) enter into or participate in any discussions or negotiations with
a Third Party relating to any Acquisition Proposal, furnish any information
relating to the Company or afford access to the business, properties, assets,
books or records of the Company to a Third Party in a manner that could
reasonably be expected to lead to an Acquisition Proposal or otherwise cooperate
in any way with, or knowingly assist, participate in, facilitate or encourage
any effort by any Third Party to make an Acquisition Proposal, (iii) grant any
waiver or release under any standstill or similar agreement with respect to any
class of equity securities of the Company or (iv) enter into any agreement with
respect to an Acquisition Proposal.

     (b) Notwithstanding anything to the contrary set forth in this Agreement,
the Board of Directors of the Company, directly or indirectly through advisors,
agents or other intermediaries, may (i) engage in negotiations or discussions
with any Third Party that, without prior solicitation by or negotiation with the
Company after the date of this Agreement, has made a bona fide Acquisition
Proposal that the Board of Directors of the Company has in good faith concluded
(after consultation with its outside legal counsel and its financial advisor)
is, or could reasonably be expected to lead to, a Superior Proposal and is from
a person reasonably capable of consummating such Acquisition Proposal, (ii)
furnish to such Third Party nonpublic information relating to the Company
pursuant to a confidentiality agreement (a copy of which shall be provided for
informational purposes only to Parent) at least as restrictive on such other
party as that certain Mutual Non-Disclosure Agreement between Affymetrix, Inc.
and ParAllele BioScience, Inc. dated September 28, 2004, as amended December 21,
2004 and March 8, 2005 (the “Letter Agreement”), (iii) following a determination
by the Board of Directors of the Company that such Acquisition Proposal is a
Superior Proposal, fail to make, withdraw, or modify in a manner adverse to
Parent its recommendation to its shareholders referred to in Section 6.02 hereof
(“Change of Recommendation”) and/or (iv) take any action that any court of
competent jurisdiction orders the Company to take, but in each case referred to
in the foregoing clauses (i) through (iii) only if the Board of Directors of the
Company determines in good faith, after consultation with its outside legal
counsel, that the failure to take such action would be inconsistent with its
fiduciary duties under applicable law.

     (c) The Board of Directors of the Company shall not take any of the actions
referred to in clauses (i) through (iv) of the preceding subsection unless the
Company shall have delivered to Parent a prior written notice advising Parent
that it intends to take such action, and the Company shall continue to advise
Parent after taking such action. In addition, the Company shall notify Parent
promptly (but in no event later than 24 hours) after receipt by the Company (or
any of its advisors) of any Acquisition Proposal, any indication that a Third
Party is considering making an Acquisition Proposal or of any request for
information relating to the Company or for access to the business, properties,
assets, books or records of the Company by any Third Party that may be
considering making, or has made, an Acquisition Proposal. The Company shall
provide such notice orally and in writing and shall identify the Third Party
making, and the terms and conditions of, any such Acquisition Proposal,
indication or request. The Company shall

47



--------------------------------------------------------------------------------



keep Parent reasonably informed, on a current basis, of the status and details
of any such Acquisition Proposal, indication or request. The Company shall, and
shall cause its advisors, employees and other agents to, cease immediately and
cause to be terminated any and all existing activities, discussions or
negotiations, if any, with any Third Party conducted prior to the date hereof
with respect to any Acquisition Proposal and shall use commercially reasonable
efforts to cause any such Party (or its agents or advisors) in possession of
confidential information about the Company that was furnished by or on behalf of
the Company to return or destroy all such information.

     (d) Notwithstanding anything to the contrary contained in this Agreement,
unless this Agreement shall be terminated in accordance with its terms, (i) the
Company shall be obligated to call, give notice of, convene and hold the Company
Shareholders’ Meeting regardless of the commencement, disclosure, announcement
or submission to it of any Acquisition Proposal or of any Change of
Recommendation, and (ii) the Company shall not submit to the vote of its
shareholders any Acquisition Proposal, or propose to do so.

     Section 6.04. Access to Information. From the date hereof until the
Effective Time and subject to applicable law and the Letter Agreement, the
Company shall (i) give Parent, its counsel, financial advisors, auditors and
other authorized representatives reasonable access to the offices, properties,
books, work papers, assets, contracts and records of the Company (including
access to perform physical examinations, (ii) furnish to Parent, its counsel,
financial advisors, auditors and other authorized representatives such financial
and operating data and other information as such Persons may reasonably request
and (iii) instruct the designated employees, counsel, financial advisors,
auditors and other authorized representatives of the Company to cooperate with
Parent in its investigation of the Company. The Company agrees to provide to
Parent and its accountants, counsel and other representatives copies of internal
financial statements (including returns and supporting documentation) promptly
upon request, including in particular (and without limitation) in the event that
Parent disagrees with any item within the Company’s estimate of Closing Working
Capital pursuant to Section 2.02(b) . Any investigation pursuant to this Section
shall be conducted in such manner as not to interfere unreasonably with the
conduct of the business of the Company. No information or Knowledge obtained by
Parent in any investigation pursuant to this Section shall affect or be deemed
to modify any representation or warranty made by the Company hereunder.

     Section 6.05. Tax Matters. From the date hereof until the Effective Time,
without the prior written consent of Parent (which shall not be unreasonably
withheld or delayed), the Company shall not make or change any material Tax
election, change any annual Tax accounting period, adopt or change any method of
Tax accounting, file any amended Return or claim for Tax refunds, enter into any
closing agreement, settle any material Tax claim, audit or assessment, surrender
any right to claim a material Tax refund, offset or other reduction in Tax
liability, consent to any extension or waiver of the limitations period
applicable to any Tax claim or assessment or take or omit to take any other
action, if any such action or omission would have the effect of materially
increasing the Tax liability or materially reducing any Tax Asset of the
Company, Parent or any Affiliate of Parent.

48



--------------------------------------------------------------------------------



     Section 6.06. 401(k). The Company shall terminate, effective as of the day
immediately preceding the Effective Time, any and all 401(k) plans sponsored or
maintained by the Company unless Parent provides written notice to the Company
at least five days prior to the Effective Time that any such 401(k) plan shall
not be terminated. The Company shall provide to Parent prior to the Effective
Time evidence that such 401(k) plan(s) have been terminated pursuant to
resolutions of the Company’s Board of Directors, which resolutions shall be
subject to Parent's review and approval (not to be unreasonably withheld).

     Section 6.07. Consents. The Company and Parent shall use their respective
commercially reasonable efforts to obtain such consents, waivers, assignments
and approvals as may be required from third parties in connection with the
transactions contemplated hereby, including without limitation those listed on
Schedule 9.02(h) .

     Section 6.08. Capitalization Information. The Company shall deliver to
Parent on a date that is two Business Days prior to the Closing Date updated
versions of Schedules 4.05(a), 4.05(b) and 4.05(c) that set forth as of the
Closing Date the information required by the relevant provisions of Section
4.05. The Company will provide to Parent, prior to the Effective Time, a copy of
each stock option agreement, each restricted stock agreement and all other
agreements pursuant to which the Company has granted Company Stock Options,
Supplemental Options, Company Common Stock or any other type of award under the
Option Plan. The Company shall use commercially reasonable efforts to cooperate
with Parent toward ensuring satisfaction of all obligations under the Voting and
Lockup Agreements by the Shareholders parties thereto.

     Section 6.09. Supplemental Options. From the date hereof until the
Effective Time, the Company shall grant options in respect of Company Common
Stock under the Company Stock Option Plan (“Supplemental Options”) as directed
by Parent; provided, however, that any Supplemental Options granted by the
Company at the direction of Parent shall not be taken into account in the
calculation of any of the Stock Exchange Ratio, the Cash Exchange Ratio or the
Option Exchange Ratio.

     Section 6.10. Certain Procedures. Prior to the Closing Date, the Company
shall perform the procedures and take the actions specified in Schedule 6.10.

ARTICLE 7
COVENANTS OF PARENT

     Parent agrees that:

     Section 7.01. Obligations of Merger Subsidiary. Parent will take all action
necessary to cause Merger Subsidiary to perform its obligations under this
Agreement and to consummate the Merger on the terms and conditions set forth in
this Agreement.

     Section 7.02. Benefits; Prior Service. From and after the Effective Time,
the Company’s employees who continue employment with Parent or its Subsidiaries
shall be

49



--------------------------------------------------------------------------------



provided with employee benefits that, in the aggregate, are substantially
comparable to those provided to employees of Parent who are similarly situated.
Parent shall cause such employees of the Company to be credited with service
with the Company for purposes of eligibility and vesting under each employee
benefit plan maintained by Parent or its Subsidiaries after the Effective Time
(and, for vacation and severance plans, for purposes of benefit accrual) to the
extent of their service with the Company. To the extent permitted by the terms
of Parent’s plans, Parent shall cause any and all pre-existing condition
limitations, eligibility waiting periods and evidence of insurability
requirements under any group health plans to be waived with respect to such
Company employees and their eligible dependents, to the extent such limitations,
waiting periods or evidence would not have applied under the Company plan, and
shall use commercially reasonable efforts to provide them with credit for any
co-payments, deductibles, and offsets (or similar payments) prior to the
Effective Time for purposes of satisfying any applicable deductible,
out-of-pocket, or similar requirements under any employee benefit plans of
Parent in which they are eligible to participate after the Effective Time.

     Section 7.03. Indemnification. (a) From and after the Effective Time,
Parent will, and Parent will cause the Surviving Corporation to fulfill and
honor in all respects the obligations of Company (or any predecessor
corporation) pursuant to (i) each indemnification agreement between Company and
any of its current or former directors or officers (the “Indemnified Parties”)
and (ii) any indemnification, exculpation or advancement of expenses provision
under the Company’s articles of incorporation and bylaws as in effect on the
date hereof. The articles of incorporation and bylaws of the Surviving
Corporation will contain provisions with respect to indemnification, exculpation
and advancement of expenses that are at least as favorable to the Indemnified
Parties as those contained in the Company’s articles of incorporation and bylaws
as in effect on the date hereof, which provisions will not be amended, repealed
or otherwise modified for a period of six years from the Effective Time in any
manner that would adversely affect the rights thereunder of any Indemnified
Party or of individuals who, immediately prior to the Effective Time, were
employees or agents of Company, unless such modification is required by law.

     (b) Prior to the Effective Time, the Company may purchase a six-year
prepaid “tail” extension of the Company’s directors’ and officers’ and fiduciary
liability insurance (the “Tail D&O Policy”) on terms and conditions that are no
more advantageous to the beneficiaries of such policy than the Company’s
existing directors’ and officers’ and fiduciary liability insurance. In the
event that the Company purchases such a Tail D&O Policy, Parent and the
Surviving Corporation shall maintain such Tail D&O Policy in full force and
effect and shall honor their respective obligations thereunder for a period of
six years after the Effective Time.

     (c) The provisions of this Section shall survive consummation of the Merger
and are (i) intended to be for the benefit of, and will be enforceable by, each
of the Indemnified Parties or other persons who are beneficiaries under the Tail
D&O Policy (and their heirs and representatives) and (ii) in addition to, and
not in substitution for, any other rights to indemnification or contribution
that any such Indemnified Party (and other persons who are beneficiaries under
the Tail D&O Policy (and their heirs and

50



--------------------------------------------------------------------------------



representatives)) may have by contract or otherwise under the articles of
incorporation, bylaws or other equivalent organizational documents, any and all
indemnification agreements of or entered into by the Company, or applicable law
or equity. The obligations of Parent and the Surviving Corporation under this
Section 7.03 shall not be terminated, amended or otherwise modified in such a
manner as to adversely affect any Indemnified Party (or other person who is a
beneficiary under the Tail D&O Policy (or their heirs and representatives))
without the prior written consent of such affected Indemnified Party (or other
person who is a beneficiary under the Tail D&O Policy (or their heirs and
representatives)). Each of the Indemnified Parties is intended to be a third
party beneficiary of this Section 7.03, with full rights of enforcement as if a
party hereto.

     (d) The obligations and liability of Parent and the Surviving Corporation
under this Section 7.03 shall be joint and several without limitation.

     (e) In the event that Parent or the Surviving Corporation (or any of their
respective successors or assigns) shall consolidate or merge with any other
person and shall not be the continuing or surviving corporation or entity in
such consolidation or merger, or shall transfer all or substantially all of its
properties and assets to any other person, then and in each case proper
provision shall be made so that the continuing or surviving corporation or
entity (or its successors or assigns, if applicable), or transferee of such
assets, as the case may be, shall assume the obligations set forth in this
Section 7.03.

     Section 7.04. Listing Notifications. Parent shall timely prepare and submit
to Nasdaq any notice or other document or instrument required to be filed with
or submitted to Nasdaq with respect to the shares of Parent Common Stock
issuable in connection with the Merger prior to the Effective Time.

     Section 7.05. Form S-8. Parent agrees to file with the SEC as soon as
possible following the Effective Time, and in any event within 5 Business Days
following the Effective Time, and to use commercially reasonable efforts to
maintain the effectiveness of, a registration statement on Form S-8 under the
Securities Act covering, to the extent applicable, the shares of Parent Common
Stock to be issued upon the exercise of Company Stock Options and Supplemental
Options of the Company assumed by Parent.

ARTICLE 8
COVENANTS OF PARENT AND THE COMPANY

     The parties hereto agree that:

     Section 8.01. Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, Company and Parent will use their respective
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate the transactions contemplated
hereby, to obtain all necessary waivers, consents and approvals, to effect all
necessary registrations and filings and to remove any injunctions or other
impediments or delays, legal or otherwise, in order to

51



--------------------------------------------------------------------------------



consummate and make effective the transactions contemplated by this Agreement
for the purpose of securing to the parties hereto the benefits contemplated by
this Agreement; provided, however, that Parent shall not be required to agree to
any divestiture by Parent or any of Parent’s Subsidiaries or Affiliates or by
the Company or any of its Affiliates of shares of capital stock or of any
business, assets or property of Parent or its Subsidiaries or Affiliates or of
the Company or its Affiliates, or the imposition of any material limitation on
the ability of any of them to conduct their businesses or to own or exercise
control of such assets, properties and stock. In furtherance and not in
limitation of the foregoing, if required, each of Parent and Company agrees to
make an appropriate filing of a Notification and Report Form pursuant to the HSR
Act with respect to the transactions contemplated hereby as promptly as
practicable and to supply as promptly as practicable any additional information
and documentary material that may be requested pursuant to the HSR Act and to
take all other actions necessary to cause the expiration or termination of the
applicable waiting periods under the HSR Act as soon as practicable.

     Section 8.02. Certain Filings. The Company and Parent shall cooperate with
one another (i) in determining whether any action by or in respect of, or filing
with, any governmental body, agency, official, or authority is required, or any
actions, consents, approvals or waivers are required to be obtained from parties
to any material contracts, in connection with the consummation of the
transactions contemplated by this Agreement and (ii) in taking such actions or
making any such filings, furnishing information required in connection therewith
and seeking timely to obtain any such actions, consents, approvals or waivers.

     Section 8.03. Public Announcements. Parent and the Company will consult
with each other before issuing any press release or making any public statement
with respect to this Agreement or the transactions contemplated hereby and,
except as may be required by applicable law or any listing agreement with any
national securities exchange, will not issue any such press release or make any
such public statement prior to such consultation.

     Section 8.04. Further Assurances. At and after the Effective Time, the
officers and directors of the Surviving Corporation will be authorized to
execute and deliver, in the name and on behalf of the Company or Merger
Subsidiary, any deeds, bills of sale, assignments or assurances and to take and
do, in the name and on behalf of the Company or Merger Subsidiary, any other
actions and things to vest, perfect or confirm of record or otherwise in the
Surviving Corporation any and all right, title and interest in, to and under any
of the rights, properties or assets of the Company acquired or to be acquired by
the Surviving Corporation as a result of, or in connection with, the Merger.

     Section 8.05. Notification of Certain Matters. Each party shall give prompt
notice to the other parties hereto of (i) the occurrence or non-occurrence of
any event, the occurrence or non-occurrence of which is likely to cause any of
the conditions in Article 9 to fail to be satisfied at the Closing, (ii) any
failure in any material respect of such party to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder, (iii) any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement, (iv) any notice or other
communication

52



--------------------------------------------------------------------------------



from any governmental or regulatory agency or authority in connection with the
transactions contemplated by this Agreement, and (v) any actions, suits, claims,
investigations or proceedings commenced or, to its Knowledge threatened against,
relating to or involving or otherwise affecting the Company that, if pending on
the date of this Agreement, would have been required to have been disclosed
pursuant to Section 4.12, Section 4.14, Section 4.15, Section 4.17 or Section
4.22, as the case may be, or that relate to the consummation of the transactions
contemplated by this Agreement; provided, however, that the delivery of any
notice pursuant to this Section 8.05 shall not limit or otherwise affect any
remedies available to the party receiving such notice; and provided further,
however, that no disclosure by the Company pursuant to this Section 8.05 shall
be deemed to amend or supplement any Schedule hereto or prevent or cure any
misrepresentation, breach of warranty or breach of covenant.

     Section 8.06. Registered Offering. (a) Except in the case in which the
Merger is an All-Cash Transaction, Parent shall prepare and within one month
following the date of this Agreement file a Registration Statement (the
“Registration Statement”) for the registration of the Parent Common Stock
expected to be included in the Final Merger Consideration on Form S-4 under the
1933 Act with the SEC and each of Parent and the Company shall cooperate to, and
shall, use commercially reasonable efforts to have the Registration Statement
declared effective by the SEC as promptly as practicable and to maintain the
effectiveness of the Registration Statement through the Effective Time. The
Company shall cooperate with, and provide information to, Parent in connection
with the Registration Statement, including such financial statements and other
information with respect to the Company as may be required to be filed
therewith. Parent shall advise the Company promptly after it receives notice of
(i) the Registration Statement being declared effective or any supplement or
amendment thereto being filed with the SEC, (ii) the issuance of any stop order
in respect of the Registration Statement, and (iii) the receipt of any
correspondence, comments or requests from the SEC in respect of the Registration
Statement. Each of Parent and Company shall also cooperate to, and shall, take
such other reasonable actions (other than qualifying to do business in any
jurisdiction in which it is not so qualified) required to be taken under any
applicable state securities laws in connection therewith. Parent will pay all
customary expenses in connection with the Registration Statement, including,
without limitation, registration fees, legal and accounting fees, listing fees,
transfer agent fees and printing and mailing costs related to the Registration
Statement.

     (b) None of the information supplied by the Company to Parent or any
representative thereof in connection with the Registration Statement or any
other document prepared to comply with federal or state securities laws shall
contain, at the time such information is provided to Parent and at the time of
any mailing or filing, any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements contained therein,
in the light of the circumstances under which they were made, not misleading.
None of the information supplied by Parent to the Company or any representative
thereof in connection with the Registration Statement or any other document
prepared to comply with federal or state securities laws shall contain, at the
time such information is provided to Parent and at the time of any mailing or
filing, any

53



--------------------------------------------------------------------------------



untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading.

     Section 8.07. Confidentiality. Prior to the Effective Time and after any
termination of this Agreement, each of Parent and the Company shall hold, and
shall use commercially reasonable efforts to cause its officers, directors,
employees, accountants, counsel, consultants, advisors and agents to hold, in
confidence, unless compelled to disclose by judicial or administrative process
or by other requirements of law, all confidential documents and information
concerning the other party furnished to it or its Affiliates in connection with
the transactions contemplated by this Agreement in accordance with, and each of
the parties hereto shall continue to be bound by, the Letter Agreement.

     Section 8.08. Tax-Free Reorganization. (a) Parent and the Company (i)
intend that the transactions contemplated by this Agreement shall qualify as a
368 Reorganization (except in the case in which the Merger is an All-Cash
Transaction) and (ii) by executing this Agreement, adopt a “plan of
reorganization” within the meaning of Treasury Regulations Section 1.368 -2(g).
Except in the case in which the Merger is an All-Cash Transaction, prior to the
Effective Time, each of Parent and the Company shall use commercially reasonable
efforts to cause the Merger to qualify as a 368 Reorganization, and shall not
take any action reasonably likely to cause the Merger not so to qualify. Except
in the case in which the Merger is an All-Cash Transaction, parent shall not
take, or cause the Company to take, any action after the Effective Time
reasonably likely to cause the Merger not to qualify as a 368 Reorganization.

     (b) Except in the case in which the Merger is an All-Cash Transaction, each
of Parent and the Company shall use commercially reasonable efforts to obtain
the opinions referred to in Sections 9.02(g) and 9.03(c) .

     Section 8.09. Affiliates. Within 10 days following the date of this
Agreement, the Company shall deliver to Parent a letter identifying all known
Persons who may be deemed affiliates of the Company under Rule 145 of the 1933
Act. The Company shall use commercially reasonable efforts to obtain a written
agreement from each person who may be so deemed as soon as practicable and, in
any event, at least 30 days prior to the anticipated Closing Date, substantially
in the form of Exhibit D hereto.

ARTICLE 9
CONDITIONS TO THE MERGER

     Section 9.01. Conditions to Obligations of Each Party. The obligations of
each party to this Agreement to consummate the Merger are subject to the
satisfaction at or prior to the Effective Time of the following conditions:

     (a) This Agreement and the Merger shall have been approved and adopted by
the shareholders of the Company in accordance with California Law and the
Company’s

54





--------------------------------------------------------------------------------



articles of incorporation and bylaws and such approval shall not have been
revoked or otherwise withdrawn in any respect.

     (b) No judgment, injunction, order or decree issued by any court or
governmental body having competent jurisdiction shall prohibit the consummation
of the Merger.

     (c) No law or regulation shall have been enacted that has the effect of
making the Merger illegal.

     (d) All actions by or in respect of, or filings with, any governmental
body, agency, official or authority, domestic, foreign or supranational,
required to permit the consummation of the Merger shall have been taken, made or
obtained.

     (e) No claim, action, suit, arbitration, inquiry, proceeding or
investigation by any United States, federal, state or local or any foreign
government, governmental, regulatory or administrative authority, agency or
commission or any court, tribunal or judicial or arbitral body (each, a
“Governmental Authority”) shall have been threatened by, or commenced by, any
Governmental Authority against either the Company or Parent, seeking to restrain
or materially and adversely alter the transactions contemplated hereby which is
reasonably likely to render it impossible or unlawful to consummate the
transactions contemplated by this Agreement or which could reasonably be
expected to have a Material Adverse Effect on the Company or Parent.

     (f) Any applicable waiting period under the HSR Act relating to the
transactions contemplated hereby shall have expired or been terminated.

     (g) Except in the case in which the Merger is an All-Cash Transaction, the
Registration Statement shall have been declared effective and no stop order
suspending the effectiveness of the Registration Statement shall be in effect
and no proceedings for such purpose shall be pending before or threatened by the
SEC.

     Section 9.02. Conditions to the Obligations of Parent and Merger
Subsidiary. The obligations of Parent and Merger Subsidiary to consummate the
Merger are subject to the satisfaction of the following further conditions, any
of which may be waived, in writing, exclusively by Parent and Merger Subsidiary:

     (a) The representations and warranties of the Company set forth in this
Agreement, disregarding all qualifications and exceptions contained therein
relating to materiality or Material Adverse Effect or any similar standard or
qualification, shall be true and correct at and as of the Effective Time as if
made at and as of such date (other than representations and warranties made as
of a specified date, which shall be true and correct as of such specified date),
except where the failure of such representations and warranties to be true and
correct would not, singly or in the aggregate, have a Material Adverse Effect on
the Company. Parent and Merger Subsidiary shall have received a certificate
signed by the Chief Executive Officer and Senior Director of Finance and
Administration of the Company to the foregoing effect.

55



--------------------------------------------------------------------------------



     (b) The Company shall have performed or complied in all material respects
with all agreements and covenants required by this Agreement to be performed or
complied with by it at or prior to the Effective Time. Parent and Merger
Subsidiary shall have received a certificate signed by the Chief Executive
Officer and Senior Director of Finance and Administration of the Company to the
foregoing effect.

     (c) Each of the Voting and Lockup Agreements executed and delivered to
Parent by the individuals listed on Annex A hereto shall be in full force and
effect immediately prior to the Effective Time, and each of the Non-Competition
and Non-Solicitation Agreements executed and delivered to Parent by the
individuals listed on Annex B hereto shall be in full force and effect
immediately prior to the Effective Time.

     (d) Parent shall have received certified articles of incorporation and
bylaws, and a good standing certificate in respect of the Company and certified
board resolutions in respect of the transactions contemplated hereby, all in
form and substance reasonably satisfactory to Parent.

     (e) Parent shall have received a certificate signed by the Chief Executive
Officer of the Company setting forth the Transaction Expenses incurred with
respect to this Agreement and the transactions contemplated hereby, which
certificate shall reflect amounts agreed to as between the Company and the
Company’s legal counsel, auditors, investment bankers and financial advisors.

     (f) Except in the case in which the Merger is an All-Cash Transaction,
Parent shall have received an opinion of Davis Polk & Wardwell in form and
substance reasonably satisfactory to Parent, on the basis of certain facts,
representations and assumptions set forth in such opinion, dated the Effective
Time, to the effect that the Merger will be treated for federal income tax
purposes as a reorganization qualifying under the provision of Section 368(a) of
the Code and that each of Parent, Merger Subsidiary and the Company will be a
party to the reorganization within the meaning of Section 368(a) of the Code. In
rendering such opinion, such counsel shall be entitled to rely upon
representations of officers of Parent and the Company in the form customarily
agreed to in transactions of this nature.

     (g) The Company shall have delivered a certification pursuant to Treasury
Regulations Sections 1.897 -2(h) and 1.1445 -2(c), signed by the Company and
dated not more than 30 days prior to the Effective Time to the effect that the
Company is not nor has it been within 5 years of the date of the certification a
“United States real property holding corporation” as defined in Section 897 of
the Code.

     (h) The Company shall have obtained binding payoff letters in respect of
the loans identified in Schedule 9.02(h) .

     (i) Dissenting shares of Company Stock shall comprise not more than 3% of
the shares of Company Stock outstanding immediately prior to the Effective Time,
calculated on an As-Converted basis.

56



--------------------------------------------------------------------------------



     (j) Each Company Warrant shall have been exercised or cancelled in
accordance with its terms.

     (k) The shareholders shall have ratified and approved the issuance of the
Company’s 7% Convertible Promissory Notes issued March 30, 2005 (the “Notes”),
and shall have waived or exercised any preemptive rights any of them may have
had in connection with the issuance thereof, or the shares of Company Stock
issuable upon the conversion of any Notes issuable upon the exercise of any such
preemptive rights (net of that number of shares of Company Stock having a value
(derived from the value of the Final Merger Consideration) equal to the price
that would have been required to purchase such Notes upon the exercise of such
preemptive rights) shall have been issued and fully paid. The Company shall have
authorized the issuance of the number of shares of the Company’s Series B
Preferred Stock necessary to permit the conversion in full of the Notes in
accordance with the terms thereof.

     Section 9.03. Conditions to Obligations of the Company. The obligation of
the Company to consummate the Merger is subject to the satisfaction of the
following further conditions, any of which may be waived, in writing,
exclusively by the Company:

     (a) The representations and warranties of Parent and Merger Subsidiary set
forth in this Agreement, disregarding all qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect or any
similar standard or qualification, shall be true and correct at and as of the
Effective Time as if made at and as of such date (other than representations and
warranties made as of a specified date, which shall be true and correct as of
such specified date), except where the failure of such representations and
warranties to be true and correct would not, singly or in the aggregate, have a
Material Adverse Effect on Parent. The Company shall have received a certificate
with respect to the foregoing signed on behalf of Parent, with respect to the
representations and warranties of Parent, by a duly authorized officer of Parent
and a certificate with respect to the foregoing signed on behalf of Merger
Subsidiary, with respect to the representations and warranties of Merger
Subsidiary, by a duly authorized officer of Merger Subsidiary.

     (b) Parent and Merger Subsidiary shall have performed or complied in all
material respects with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Effective Time, and
the Company shall have received a certificate with respect to the foregoing
signed on behalf of Parent, with respect to the covenants of Parent, by a duly
authorized officer of Parent and a certificate with respect to the foregoing
signed on behalf of Merger Subsidiary, with respect to the covenants of Merger
Subsidiary, by a duly authorized officer of Merger Subsidiary.

     (c) Except in the case in which the Merger is an All-Cash Transaction, the
Company shall have received an opinion of Wilson Sonsini Goodrich & Rosati,
Professional Corporation, in form and substance reasonably satisfactory to the
Company, on the basis of certain facts, representations and assumptions set
forth in such opinion, dated the Effective Time, to the effect that the Merger
will be treated for federal income

57



--------------------------------------------------------------------------------



tax purposes as a reorganization qualifying under the provisions of Section
368(a) of the Code and that each of Parent, Merger Subsidiary and the Company
will be a party to the reorganization within the meaning of Section 368(b) of
the Code. In rendering such opinion, such counsel shall be entitled to rely upon
representations of officers of Parent and the Company customarily agreed to in
transactions of this nature.

ARTICLE 10
SURVIVAL OF REPRESENTATION AND WARRANTIES; INDEMNIFICATION

     Section 10.01. Survival of Representation and Warranties. The Company’s
representations and warranties contained in this Agreement shall survive the
Effective Time until 11:59 P.M. (California time) on the date that is one year
after the Effective Time (the “Expiration Date”). If written notice of a claim
for indemnification pursuant to Section 10.02(c) has been given prior to the
Expiration Date by the party seeking indemnification to the party from whom
indemnification is sought, then the relevant representations and warranties
shall survive as to such claim until such claim has been finally resolved. All
of Parent’s and Merger Subsidiary’s representations and warranties contained
herein or in any instrument delivered pursuant to this Agreement shall terminate
at the Effective Time.

     Section 10.02. Indemnification. (a) Subject to Section 10.02(e), Parent and
its Affiliates (including, after the Effective Time, the Surviving Corporation),
officers, directors, employees, agents, successors and assigns (collectively,
the “Parent Indemnified Parties”) shall be indemnified and held harmless by the
shareholders of the Company, severally but not jointly, solely out of the Escrow
Fund for any and all damage, losses, liability, expenses, interest, awards,
judgments and penalties (including reasonable expenses of investigation and
reasonable attorneys’ and consultants’ fees and expenses in connection with any
action, suit or proceeding whether involving a third party claim or a claim
solely between the parties hereto (collectively, “Damages”), incurred or
suffered by any Parent Indemnified Party arising out of (i) any
misrepresentation or breach of warranty (without giving effect to any
qualification as to materiality or Material Adverse Effect contained therein in
determining the amount of any Damages, but taking account of such qualifications
for purposes of determining whether there has been or occurred a
misrepresentation or breach of warranty) or breach of covenant or agreement made
or to be performed by the Company contained in this Agreement or any certificate
delivered by the Company in connection with this Agreement or (ii) the matter
described in Schedule 10.02(a) . All fees, expenses and other Damages of the
Parent Indemnified Parties in connection with any matter for which indemnity is
sought shall be reimbursed solely from the Escrow Account in accordance with the
Escrow Agreement. For purposes of determining the amounts payable from the
Escrow Fund in connection with any claims for Damages by a Parent Indemnified
Party, shares of Parent Common Stock held in the Escrow Fund shall be ascribed
the same value give to such shares in connection with the calculation of Final
Merger Consideration.

58



--------------------------------------------------------------------------------



     (b) The aggregate amount of Damages for which the Parent Indemnified
Parties may receive indemnification pursuant to this Article 10 shall not exceed
the Indemnification Escrow Amount. In addition, notwithstanding anything to the
contrary set forth in this Agreement, (i) the maximum amount of Damages that the
Parent Indemnified Parties shall be entitled to recover from the Escrow Fund for
any indemnification claims under this Article 10 other than those that could be
brought as claims for a misrepresentation or breach of the representations and
warranties set forth in Section 4.28 (irrespective of whether such claims under
Section 4.28 could be brought as claims for a misrepresentation or breach of any
of the Company’s other representations and warranties in this Agreement) or that
arise out of the agreements (or the course of dealing contemplated thereunder)
and other transactions referred to in Section 4.28 shall be equal to 7.5% of the
Final Merger Consideration and (ii) the maximum amount of Damages that the
Parent Indemnified Parties shall be entitled to recover from the Escrow Fund for
any indemnification claims under this Article 10 that could be brought as claims
for a misrepresentation or breach of the representations and warranties set
forth in Section 4.28 (irrespective of whether such claims under Section 4.28
could be brought as claims for a misrepresentation or breach of any of the
Company’s other representations and warranties in this Agreement) or that arise
out of the agreements (or the course of dealing contemplated thereunder) and
other transactions referred to in Section 4.28 shall be equal to 3.72% of the
Final Merger Consideration.

     (c) Any Parent Indemnified Party seeking indemnification from another party
hereto (the “Indemnifying Party”) under this Section 10.02 shall give the Escrow
Agent and the Shareholders’ Representative notice of any matter that such Parent
Indemnified Party has determined has given rise to a right of indemnification
under this Agreement, prior to the Expiration Date, stating in reasonable detail
and to the extent available the facts and circumstances giving rise to such
claim, the amount of Damages, if known, and method of computation thereof, and
containing a reference to the specific provisions of this Agreement in respect
of which such right of indemnification is claimed or arises.

     (d) If (x) the Shareholders’ Representative shall not have objected to the
amount claimed by the Parent Indemnified Party for indemnification from the
Escrow Fund with respect to any Damages in accordance with the procedures set
forth herein and in the Escrow Agreement or (y) the Shareholders’ Representative
shall have delivered notice of its disagreement as to the amount of any
indemnification requested by the Parent Indemnified Party from the Escrow Fund
and either (i) the Shareholders’ Representative and the Parent Indemnified Party
shall have, subsequent to the giving of such notice, mutually agreed that the
Parent Indemnified Party is entitled to indemnification from the Escrow Fund for
a specified amount and shall have so jointly notified the Escrow Agent or (ii) a
final judgment shall have been rendered by the court having jurisdiction over
the matters relating to such claim by the Parent Indemnified Party for
indemnification from the Escrow Fund, and the Escrow Agent shall have received,
in the case of clause (i) above, joint written instructions from the
Shareholders’ Representative and the Parent Indemnified Party or, in the case of
clause (ii) above, a copy of the final judgment of the court and written
instructions from the Parent Indemnified Party, the Escrow Agent shall deliver
to the Parent Indemnified Party funds

59



--------------------------------------------------------------------------------



from the Escrow Fund in respect of any amount determined to be owed to the
Parent Indemnified Party under this Section in accordance with the Escrow
Agreement.

     (e) Except as provided in Section 10.02(j), the Parent Indemnified Parties
shall not be entitled to recover under this Section 10.02 with respect to any
misrepresentation or breach of representations and warranties, unless the
aggregate amount of Damages arising out of all such misrepresentations or
breaches of representations and warranties exceeds $500,000 (the “Deductible”),
and then only to extent of such excess; provided that any Damages arising out of
(i) the representations and warranties set forth in Sections 4.27 and 4.28 and
(ii) the matter described in Schedule 10.02(a) shall in each case not be subject
to the Deductible (and shall not be considered for purposes of determining
whether Damages arising out of any other representations and warranties exceed
the Deductible) and shall be recoverable from the first dollar.

     (f) The Indemnifying Party shall not be liable under this Section 10.02 for
incidental, indirect or consequential Damages, or any lost profits or diminution
in value.

     (g) The amount of any Damages payable under this Section 10.02 to any
Parent Indemnified Party shall be reduced by any amounts actually recovered by
such Parent Indemnified Party under applicable insurance policies, net of (i)
any expenses incurred by such Parent Indemnified Party in collecting such amount
and (ii) the present value of any increase in applicable insurance premiums that
such Parent Indemnified Party reasonably expects to incur as a result of the
claim or claims that resulted in such recovery (the “Premium Offset”). If any
Parent Indemnified Party receives any amounts under applicable insurance
policies subsequent to an indemnification payment by the Indemnifying Party,
then such Parent Indemnifying Party shall promptly reimburse the Indemnifying
Party for any payment made or expense incurred by such Indemnifying Party in
connection with providing the indemnification payment up to the amount received
by the Parent Indemnified Party, net of (i) any expenses incurred by such Parent
Indemnified Party in collecting such amount and (ii) any Premium Offset. Each
Parent Indemnified Party shall use commercially reasonable efforts to collect
any amounts available under insurance coverage for any Damages payable under
this Section 10.02.

     (h) In the event Parent becomes aware of a third-party claim that Parent
believes may result in an indemnification claim against the Escrow Fund by or on
behalf of an Parent Indemnified Party, Parent shall promptly notify the
Shareholders’ Representative of such third-party claim. Parent shall have the
right in its sole discretion to conduct the defense of and to settle any such
claim and the costs and expenses incurred by Parent in connection with such
defense or settlement shall be included in the Damages for which any Parent
Indemnified Party may seek indemnification pursuant to a claim made hereunder.
The Shareholders’ Representative shall have the right to receive copies of all
pleadings, notices and communications with respect to the third-party claim to
the extent that receipt of such documents does not affect any privilege relating
to any Parent Indemnified Party and shall be entitled, at its expense, to
participate in, but not to determine or conduct, any defense of the third-party
claim or settlement negotiations with respect to the third-party claim.
Notwithstanding anything to the contrary set forth herein, except with the
consent of the Shareholders’ Representative, no settlement of any

60



--------------------------------------------------------------------------------



such claim with any third-party claimant shall in and of itself be determinative
of the existence of any right to indemnification hereunder or the existence or
amount of Damages relating to such matter. In the event that the Shareholders’
Representative has consented to any such settlement, neither the Shareholders’
Representative nor any former shareholders of the Company shall be entitled to
object under any other provision of this Article 10 to the amount of any claim
by or on behalf of any Parent Indemnified Party against the Escrow Fund for
indemnity with respect to such settlement.

     (i) The representations and warranties (as modified by the Company
Disclosure Schedule) and the covenants and agreements of the Company, and the
rights and remedies that may be exercised by the Parent Indemnified Parties,
shall not be limited or otherwise affected by or as a result of any information
furnished to, or any investigation made by or Knowledge of, and Parent
Indemnified Party.

     (j) The indemnification provided by this Article shall be the sole and
exclusive remedy available to Parent and Merger Subsidiary after the Effective
Time for any claim related to this Agreement or the transactions contemplated
hereby, except with respect to claims arising out of fraud, criminal activity or
the willful breach of covenants by a party hereto, which shall not be subject to
the Deductible and shall be recoverable from the first dollar.

     Section 10.03. Shareholders’ Representative. (a) Effective upon and by
virtue of the vote of the holders of Company Stock approving and adopting this
Agreement and the Merger, and without any further act of any of the holders of
the Company Stock, the Shareholders’ Representative shall be hereby appointed as
the representative of the holders of Company Stock and as the attorney-in-fact
and agent for and on behalf of each holder of Company Stock solely with respect
to (i) any claims by any Parent Indemnified Party against the Escrow Fund under
Articles 2 and 10 of this Agreement and (ii) any amendments to the Escrow
Agreement; provided, however, that any amendment of the Escrow Agreement that
shall adversely affect the rights or obligations of any shareholder under the
Escrow Agreement (other than any change affecting all holders of Company Stock
similarly) shall require the prior written consent of such adversely affected
shareholder. The Shareholders’ Representative hereby accepts such appointment.
The Shareholders’ Representative shall have the authority to take any and all
actions and make any decisions required or permitted to be taken by the
Shareholders’ Representative under the Escrow Agreement and this Agreement,
including the exercise of the power to (i) agree to, negotiate, enter into
settlements and compromises of, commence any suit, action or proceeding, and
comply with orders of courts with respect to, claims by any Parent Indemnified
Party against the Escrow Fund under Articles 2 and 10 of this Agreement, (ii)
litigate, resolve, settle or compromise any dispute that may arise pursuant to
Section 5 of the Escrow Agreement, and (iii) take all actions necessary in the
judgment of the Shareholders’ Representative for the accomplishment of the
foregoing. The Shareholders’ Representative will have sole authority and power
to act on behalf of each former shareholder of the Company with respect to the
disposition, settlement or other handling of all claims against the Escrow Fund
under this Agreement and all related rights or obligations of the former
shareholders of the Company arising under this Agreement. The Shareholders’
Representative will also have sole authority and power to

61



--------------------------------------------------------------------------------



act on behalf of each former shareholder of the Company with respect to any
amendments to the Escrow Agreement. The Shareholders’ Representative shall use
commercially reasonable efforts, based on contact information available to the
Shareholders’ Representative, to keep the former shareholders of the Company
reasonably informed with respect to actions of the Shareholders’ Representative
pursuant to the authority granted the Shareholders’ Representative under this
Agreement. Each former shareholder of the Company shall promptly provide written
notice to the Shareholders’ Representative of any change of address of such
shareholder.

     (b) In all matters relating to the disposition, settlement or other
handling of claims against the Escrow Fund under this Agreement or any
amendments to the Escrow Agreement, the Shareholders’ Representative (or his or
her successor) shall be the only party entitled to assert the rights of the
former shareholders of the Company. A decision, act, consent or instruction of
the Shareholders’ Representative hereunder shall constitute a decision, act,
consent or instruction of all former holders of Company Stock and shall be
final, binding and conclusive upon each of such shareholders, and the Escrow
Agent and Parent may rely upon any such decision, act, consent or instruction of
the Shareholders’ Representative as being the decision, act, consent or
instruction of each and every such holder of Company Stock. The Escrow Agent and
Parent shall be relieved from any liability to any Person for any acts done by
them in accordance with such decision, act, consent or instruction of the
Shareholders’ Representative.

     (c) The Shareholders’ Representative shall have the right to recover from
the Escrow Fund, prior to any distribution to the holders of Company Stock (but
after any disbursement from the Escrow Fund to the Escrow Agent pursuant to
terms and conditions of the Escrow Agreement), the Shareholders’
Representative’s reasonable out-of-pocket expenses incurred in serving in that
capacity (the “Shareholders’ Representative’s Expenses”). In the event the
Escrow Property is insufficient to satisfy the Shareholders’ Representative’s
Expenses, then each holder of Company Stock will be obligated to pay a
percentage of the Shareholders’ Representative’s Expenses in excess of the
Escrow Fund proportionate to that holder’s Escrow Holdback.

     (d) The Shareholders’ Representative will incur no liability with respect
to any action taken or suffered by any party in reliance upon any notice,
direction, instruction, consent, statement or other document believed by such
Shareholders’ Representative to be genuine and to have been signed by the proper
person (and shall have no responsibility to determine the authenticity thereof),
nor for any other action or inaction, except his own gross negligence, bad faith
or willful misconduct. In all questions arising under this Agreement or the
Escrow Agreement, the Shareholders’ Representative may rely on the advice of
outside counsel, and the Shareholders’ Representative will not be liable to
anyone for anything done, omitted or suffered in good faith by the Shareholders’
Representative based on such advice.

     (e) The holders of Company Stock shall severally but not jointly indemnify
the Shareholders’ Representative and hold the Shareholders’ Representative
harmless against any loss, liability or expense incurred without gross
negligence, bad faith or willful misconduct, to the extent permitted by
applicable law, on the part of the Shareholders’

62



--------------------------------------------------------------------------------



Representative and arising out of or in connection with the acceptance or
administration of the Shareholders’ Representative’s duties hereunder, including
the reasonable fees and expenses of any legal counsel retained by the
Shareholders’ Representative.

     (f) At any time during the term of the Escrow Agreement, a
majority-in-interest of holders of any amounts then held in the Escrow Fund may,
by written consent, appoint a new representative as the Shareholders’
Representative. Notice together with a copy of the written consent appointing
such new representative and bearing the signatures of holders of a
majority-in-interest of those holders must be delivered to Parent and the Escrow
Agent not less than ten (10) calendar days prior to such appointment. Such
appointment will be effective upon the later of the date indicated in the
consent or the date such consent is received by Parent and the Escrow Agent.

     (g) In the event that the Shareholders’ Representative becomes unable or
unwilling to continue in his or its capacity as Shareholders’ Representative, or
if the Shareholders’ Representative resigns as a Shareholders’ Representative, a
majority-in-interest of the holders of any amounts then held in the Escrow Fund
may, by written consent, appoint a new representative as the Shareholders’
Representative. Notice and a copy of the written consent appointing such new
representative and bearing the signatures of the holders of a
majority-in-interest of such holders must be delivered to Parent and the Escrow
Agent. Such appointment will be effective upon the later of the date indicated
in the consent or the date such consent is received by Parent and the Escrow
Agent.

ARTICLE 11
TERMINATION

     Section 11.01. Termination. This Agreement may be terminated and the Merger
may be abandoned at any time prior to the Effective Time (notwithstanding any
approval of this Agreement by the shareholders of the Company):

     (a) by mutual written agreement of the Company and Parent;

     (b) by either the Company or Parent, if:

>      (i) there shall be any judgment, injunction, order or decree of any court
> or governmental body having competent jurisdiction enjoining Merger
> Subsidiary, Company or Parent from consummating the Merger and such judgment,
> injunction, order or decree shall have become final and nonappealable;
> 
>      (ii) there shall be a statute, rule or regulation enacted, enforced or
> deemed applicable to the Merger by a Governmental Authority of competent
> jurisdiction that makes the consummation of the Merger illegal;
> 
>      (iii) the Closing has not occurred by 5:00 P.M., California time, on
> October 31, 2005 (the “End Date”), or such later date as the Company and
> Parent

63



--------------------------------------------------------------------------------



> may agree in writing, provided, however, that the right to terminate this
> Agreement under this Section 11.01(b)(iii) shall not be available to any party
> whose breach of any provision of this Agreement results in the failure of the
> Merger to be consummated by such time; or
> 
>      (iv) this Agreement shall not have been approved and adopted in
> accordance with California Law by the Company’s shareholders at the Company
> Shareholder Meeting (or any adjournment thereof);

     (c) by Parent, if as permitted by Section 6.03(b)(iii), the Board of
Directors of the Company shall have effected a Change of Recommendation, or
shall have failed to call the Company Shareholder Meeting in accordance with
Section 6.02;

     (d) by Parent, if (i) a breach of or failure to perform any representation,
warranty, covenant or agreement on the part of the Company set forth in this
Agreement shall have occurred that would cause any condition set forth in
Section 9.02 not to be satisfied, and such condition is incapable of being
satisfied by the End Date, or (ii) the Company shall have willfully and
materially breached its obligations under Sections 6.02 or 6.03;

     (e) by the Company, if a breach of or failure to perform any
representation, warranty, covenant or agreement on the part of the Parent or
Merger Subsidiary set forth in this Agreement shall have occurred that would
cause any condition set forth in Section 9.03 not to be satisfied, and such
condition is incapable of being satisfied by the End Date.

     (f) by the Company, prior to entering into a definitive agreement with
respect to a Superior Proposal, provided that (i) the Company has not breached
and is not then in breach of the terms of Section 6.03 hereof, (ii) subject to
the terms of this Agreement, the board of directors of the Company has
authorized the Company to enter into a definitive agreement for a transaction
that constitutes a Superior Proposal, (iii) the Company has notified Parent in
writing that the Company has received an Acquisition Proposal that constitutes a
Superior Proposal and intends to enter into a definitive agreement with respect
to such Superior Proposal, which notice shall include the most current version
of such definitive agreement and the identity of the person making such Superior
Proposal, all with the purpose and intent of enabling Parent and the Company to
discuss in good faith a modification of the terms and conditions of this
Agreement so that the transactions contemplated hereby may be effected, (iv)
Parent does not make, within five (5) business days after receipt of the
Company’s written notice of its intention to enter into a definitive agreement
with respect to such Superior Proposal, an offer that the board of directors of
the Company reasonably determines in good faith, after consultation with its
financial advisor and outside legal counsel, is at least as favorable to
Company’s stockholders as such Superior Proposal, and (v) concurrently with the
termination of this Agreement, the Company pays to Parent the fee set forth in
Section 12.03(b) hereof and enters into a definitive agreement with respect to
such Superior Proposal.

64



--------------------------------------------------------------------------------



     The party desiring to terminate this Agreement pursuant to this Section
10.01 shall give written notice of such termination to the other party.

     Section 11.02. Effect of Termination. If this Agreement is terminated
pursuant to Section 11.01, this Agreement shall become void and of no effect
with no liability on the part of any party (or any shareholder, director,
officer, employee, agent, consultant or representative of such party) to the
other party hereto, provided that, nothing herein shall relieve any party from
liability for willful or intentional breach of this Agreement. The provisions of
Section 8.03, Section 8.07, Section 12.01, Section 12.03, Section 12.05, Section
12.06 and Section 12.07 shall survive any termination hereof pursuant to Section
11.01.

ARTICLE 12
MISCELLANEOUS

     Section 12.01. Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission) and
shall be given or made (and shall deemed to have been duly given or made upon
receipt) by delivery in person, by cable, telecopy, facsimile, telegram, telex
or courier or by registered or certified mail (postage prepaid, return receipt
requested) to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 12.01):

65



--------------------------------------------------------------------------------



if to Parent or Merger Subsidiary, to:

> > Affymetrix, Inc.
> > 3380 Central Expressway
> > Santa Clara, California 950951
> > Fax: 408-731-5441
> > Attention: General Counsel
> > 
> > with a copy to:
> > 
> > Davis Polk & Wardwell
> > 1600 El Camino Real
> > Menlo Park, California 94025
> > Fax: 650-752-2111
> > Attention: Martin A. Wellington
> > 
> > 
> > if to the Company, to:
> > 
> > 
> > ParAllele BioScience, Inc.
> > 7300 Shoreline Court
> > South San Francisco, California 94080
> > Fax: (650) 228-7437
> > Attention: Thomas D. Willis
> > 
> > with a copy to:
> > 
> > Wilson Sonsini Goodrich & Rosati, Professional Corporation
> > One Market, Spear Tower, Suite 3300
> > San Francisco, California 94105
> > Fax: (415) 947-2099
> > Attention: Michael S. Ringler
> > 
> > if to the Shareholders’ Representative, to:
> > 
> > Jonathan MacQuitty
> > Abingworth Management Inc.
> > 3000 Sand Hill Road
> > Building 4, Suite 135
> > Menlo Park, California 94025
> > Fax: (650) 926-9782

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

66



--------------------------------------------------------------------------------



     Section 12.02. Amendments; No Waivers. (a) Any provision of this Agreement
may be amended or waived prior to the Effective Time if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement or, in the case of a waiver, by each party against
whom the waiver is to be effective, provided that, after the adoption of this
Agreement by the shareholders of the Company and without their further approval,
no such amendment or waiver shall reduce the amount or change the kind of
consideration to be received in exchange for the shares of Company Stock.

     (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

     Section 12.03. Expenses. (a) Except as otherwise provided herein, all costs
and expenses incurred in connection with this Agreement shall be paid by the
party incurring such cost or expense.

     (b) If this Agreement is terminated by Parent or the Company pursuant to
Section 11.01(b)(iii), Section 11.01(b)(iv) or Section 11.01(c), or by the
Company pursuant to Section 11.01(f), the Company shall promptly, but in no
event later than two days after the date of such termination (or, in the case of
a termination of this Agreement pursuant to Section 11.01(b)(iii) or Section
11.01(b)(iv), two days after the date of the event referred to in clause (ii)
below), pay Parent (by wire transfer of immediately available funds), a fee
equal to the sum of $6,000,000; provided that in the case of termination of this
Agreement pursuant to Section 11.01(b)(iii) or Section 11.01(b)(iv) such payment
shall be made only if (i) following the date of this Agreement and prior to the
termination of this Agreement, an Acquisition Proposal was publicly made or
became known to the Company shareholders prior to the Company Shareholders
Meeting and such Acquisition Proposal was not withdrawn prior to such
termination and (ii) within 12 months following the termination of this
Agreement, either a Company Acquisition (as defined below) is consummated, or
the Company enters into an agreement providing for a Company Acquisition and
such Company Acquisition is later consummated with the Person (or another Person
controlling, controlled by, or under common control with, such Person) with whom
such agreement was entered into (regardless of when such consummation occurs if
the Company has entered into such agreement within such 12 month period).

     “Company Acquisition” means any of the following transactions (other than
the transactions contemplated by this Agreement: (i) the Company merges with or
into, or is acquired, directly or indirectly, by merger, consolidation, business
combination, recapitalization, liquidation, dissolution or similar transaction,
by, a Third Party; (B) a Third Party, directly or indirectly, acquires more than
50% of the total assets of the Company; (C) a Third Party, directly or
indirectly, acquires more than 50% of the outstanding shares of Company capital
stock; or (D) the Company adopts or implements a recapitalization or share
repurchase relating to more than 50% of the outstanding shares

67



--------------------------------------------------------------------------------



of Company capital stock or an extraordinary dividend relating to more than 50%
of such outstanding shares or 50% of the assets of the Company.

     (c) The Company acknowledges that the agreements contained in this Section
are an integral part of the transactions contemplated by this Agreement and
that, without these agreements, Parent and Merger Subsidiary would not enter
into this Agreement. Accordingly, if the Company fails promptly to pay any
amount due to Parent pursuant to this Section, it shall also pay any costs and
expenses incurred by Parent or Merger Subsidiary in connection with a legal
action to enforce this Agreement that results in a judgment against the Company
for such amount.

     Section 12.04. Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto, except that Parent or Merger
Subsidiary may transfer or assign, in whole or from time to time in part, to one
or more of their Affiliates, the right to enter into the transactions
contemplated by this Agreement, but any such transfer or assignment will not
relieve Parent or Merger Subsidiary of its obligations hereunder.

     Section 12.05. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflicts of law rules of such state.

     Section 12.06. Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal court located in the Northern District of the State of California or
any California state court located in Santa Clara County, California, and each
of the parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient form.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 12.01 shall be deemed effective service of
process on such party.

     Section 12.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

     Section 12.08. Counterparts; Effectiveness; Benefit. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This

68



--------------------------------------------------------------------------------



Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. Except as set
forth in Section 7.03, no provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations, or liabilities hereunder upon any
Person other than the parties hereto and their respective successors and
assigns.

     Section 12.09. Entire Agreement. This Agreement, the Letter Agreement, each
Voting and Lockup Agreement, each Non-Competition and Non-Solicitation
Agreement, the Escrow Agreement and each other agreement entered into between
Parent and the Company contemporaneously with the execution of this Agreement
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement.

     Section 12.10. Captions. The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.

     Section 12.11. Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

     Section 12.12. Specific Performance. The parties hereto agree that
irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof in
any federal court located in the Northern District of the State of California or
any California state court located in Santa Clara County, California, in
addition to any other remedy to which they are entitled at law or in equity.

69



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan
of Merger to be duly executed by their respective authorized officers as of the
day and year first above written.

PARALLELE BIOSCIENCE, INC.     By:  

--------------------------------------------------------------------------------

  Name:   Title:



AFFYMETRIX, INC.     By:  

--------------------------------------------------------------------------------

  Name:   Title:

 

PINECONE ACQUISITION, INC.     By:  

--------------------------------------------------------------------------------

  Name:   Title:

 

JONATHAN MACQUITTYB     By:  

--------------------------------------------------------------------------------

  Name:   Title:

[SIGNATURE PAGE TO MERGER AGREEMENT]



--------------------------------------------------------------------------------